   Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 1 of 93 PageID #:119




                   UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

 VICTORIA GUSTER-HINES and
 DOMINECA NEAL,

                   Plaintiffs,
                                                 Case No. 1:20-cv-00117
 vs.
                                                 Honorable Mary M. Rowland
 McDONALD’S USA, LLC, a Delaware
 limited liability company,                      Jury Trial Demanded
 McDONALD’S CORPORATION, a
 Delaware corporation, STEVEN
 EASTERBROOK, CHRISTOPHER
 KEMPCZINSKI, and CHARLES
 STRONG

                   Defendants.




       AMENDED COMPLAINT FOR DEPRIVATIONS OF CIVIL RIGHTS

       Plaintiffs, Victoria Guster-Hines and Domineca Neal, by attorneys Carmen D.

Caruso and Linda C. Chatman, bring suit under the Civil Rights Act of 1870 (42

U.S.C. §1981) and Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et.seq.,

against Defendants McDonald’s USA, LLC, McDonald’s Corporation, Steven

Easterbrook, Christopher Kempczinski, and Charles Strong to redress intentional

race discrimination, disparate treatment, hostile work environment and unlawful

retaliation.


                                 INTRODUCTION



                                          1
   Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 2 of 93 PageID #:120




        1.      Plaintiffs   Victoria   Guster-Hines   (“Vicki”)   and   Domineca   Neal

(“Domineca”) are African American senior executives at McDonald’s USA, LLC, the

franchisor of the McDonald’s restaurant system in the United States. They bring suit

to redress McDonald’s continuing pattern and practice of intentional race

discrimination that should outrage everyone, especially those who grew up going to

McDonald’s and believing the “Golden Arches” were swell.

        2.      Vicki joined McDonald’s in 1987 and Domineca joined McDonald’s in

2012.        They are highly qualified, high-achieving franchising executives, but

McDonald’s subjected them to continuing racial discrimination and hostile work

environment impeding their career progress, even though they both did great work

for McDonald’s, which the Company consistently acknowledged in their performance

reviews. And then, when they protested internally not only for themselves but for all

other similarly situated African Americans, McDonald’s subjected them to unlawful

retaliation that was irrational, vile, and cruel.

        3.      In the United States, the McDonald’s restaurant system grew to over

14,000 franchised restaurants and 683 company-owned McDonald’s restaurants

across the U.S.A. by the end of 2018.

        4.      Over the years McDonald’s engaged in systematic but covert racial

discrimination impeding the career progress of its African American executives,

including these Plaintiffs, but in 2015, things turned sharply for the worse.

McDonald’s Corporation (the global parent company) imported Defendant Steven

Easterbrook from England to be its president and CEO, to replace Don Thompson,




                                             2
   Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 3 of 93 PageID #:121




who had been the only African American to hold these top positions in the Company’s

history. Easterbrook quickly proclaimed McDonald’s intent to be “seen as a modern,

progressive burger company”1 and to be “more progressive around our social purpose

in order to deepen our relationships with communities on the issues that matter to

them.”2 But instead of “deepen[ing] [its] relationships with [the African American

community] on the issues that matter to them,” McDonald’s vision of “progress” under

Easterbrook and Chris Kempczinski, then president of McDonald’s USA who had

been hand-picked by Easterbrook, intentionally discriminated against African

Americans in multiple, interrelated, overt, unmistakable, non-coincidental and

highly damaging ways, severely injuring both Vicki Guster-Hines and Domineca

Neal.

             Under Easterbrook and Kempczinski, McDonald’s Expressly
                  Abandoned Its Commitment to Racial Equality

        5.      On its corporate web page, where the Company has total control over its

message, McDonald’s under Easterbrook and Kempczinski proclaimed a commitment

to gender diversity but conspicuously omitted any mention of a corresponding

commitment to diversity based on race. McDonald’s stated:

        “Building a gender-balanced organization is a strategic priority for
        McDonald’s, as it helps us better understand and meet the needs of our
        customers, enables us to access the talent we need to succeed, and is at




        1https://www.npr.org/2015/05/04/404236476/McDonald’s-plans-to-rebrand-itself-as-a-
progressive-burger-company (Screenshot November 4, 2019 -- Exhibit A).
       2 https://www.nationalreview.com/2015/06/why-does-McDonald’s-want-rebrand-progressive-

burger-company-george-will/ (Screenshot November 4, 2019 – Exhibit B).


                                              3
    Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 4 of 93 PageID #:122




       the heart of our culture, where we want everyone to feel safe, valued,
       and free to be themselves.”3

       6.      This omission accurately reflects that under Easterbrook and

Kempczinski, McDonald’s became overtly hostile to African Americans in both words

and deeds. The Company made no effort to “build a [racially] balanced organization”

and include African Americans in “the talent [it] need[ed] to succeed;” and it did not

try to include African American women in the “everyone” that McDonald’s wants to

“feel safe, valued and free to be themselves.” To reiterate this point, at a meeting of

the National Black McDonald’s Operators’ Association (NBMOA) in 2016, and on

other occasions, Easterbrook confirmed that “diversity” at McDonald’s meant

“women”, omitting African Americans. Kempczinski further reiterated this exclusion

in April 2019 at a meeting requested by senior African American executives to discuss

the lack of African American representation in upper management, when he stated

point blank that the “numbers [of African Americans] don’t matter.”

       7.      In making these statements and allowing themselves to be quoted,

Easterbrook and Kempczinski were not merely making a brazen admission the

Company had become overtly racist against African Americans. They were

purposefully and maliciously insulting the intelligence of everyone within earshot: it

was well-known that Easterbrook and Kempczinski were striving to make

McDonald’s a data driven company in which numbers are all-important4 -- except


       3  https://corporate.McDonald’s.com/corpmcd/scale-for-good/our-people-and-
communities/gender-balance-and-diversity.html (Screenshot November 4, 2019 – Ex. C).
        4 See https://medium.com/@Orcanintell/how-does-mcdonalds-use-big-data-439403bc3fee (April

18, 2018) (screenshot January 6, 2019) (Ex. D): “With their daily customer traffic reaching numbers
as huge as 60 million in over 100 countries, it’s clear that McDonalds has a wealth of data on their


                                                 4
    Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 5 of 93 PageID #:123




when it came to African Americans in senior management, when suddenly “numbers

don’t matter” according to Kempczinski, who was acting as a proxy for Easterbrook.

These statements by the Company’s leaders were an intentional slap in the face to

African American senior executives, franchisees, customers, supply chain members,

and other business partners.

       8.      McDonald’s racist conduct under Easterbrook and Kempczinski

matched their racist words. When Easterbrook replaced Don Thompson, he inherited

a Company in which senior African American employees (including Vicki Guster-

Hines) had created a vibrant employee group, the McDonald’s African American

Council (MA2C), that worked hard to develop African American leadership talent in

the Company and in the ranks of its franchise owners (by supporting the efforts of

the NBMOA), and contributing to the Company’s revenues and profitability. Both

Vicki and Domineca Neal had been active in the MA2C.

       9.      After Easterbrook and Kempczinski arrived, the MA2C strangely went

dormant.     The MA2C’s support structure, activities and budgets were rendered

useless.     The programs to build and support African American talent development

pipeline quietly went away, sending another unmistakable message to all African

Americans in the McDonald’s community (and anyone else paying attention) that the




customers just waiting to be turned into measurable metrics for analysis. McDonalds [has] evolved
into a more information-centric company that is inherently driven by data based decisions. By
combining data across every McDonalds store and creating data visualizations, the chain [is] able to
create more comparable insights that would help garner a more holistic view of their customers. This
meant that they [are] more able to create relevant and actionable outcomes, resulting in time and
money saved.” (Emphasis added).


                                                 5
   Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 6 of 93 PageID #:124




dream of racial equality was dead and buried at this supposedly All-American iconic

company.

      10.   No one announced that the MA2C was being put out to pasture, but at

McDonald’s, no one under the level of Easterbrook or Kempczinski would have dared

diminish the MA2C without their express or tacit approval.        Easterbrook and

Kempczinski excluded African Americans from their inner circles of trusted advisors,

such as Defendant Charles Strong, who they used to carry-out their ruthless

humiliation and expulsion of highly qualified African Americans including Vicki and

Domineca. In shocking ways difficult to overstate, McDonald’s under Easterbrook

and Kempczinski declared war against the African American community.

      11.   Furthermore, McDonald’s, Easterbrook and Kempczinski have tried to

hide the true depth of their racism against African Americans by lauding McDonald’s

“pseudo” diversity, using code words such as “people of color” but failing to

acknowledge the exclusion of African Americans from the “people of color” that have

supposedly done well at McDonald’s in the Easterbrook/Kempczinski era.

               McDonald’s Unprecedented Loss of African American
                       Customers and Franchisees

      12.   Nowhere was McDonald’s corporate racism under Easterbrook and

Kempczinski more plainly visible than by omission at the cash registers of

McDonald’s restaurants across the United States.      Historically, as the result of

marketing that cultivated African American patronage (in which talented African

Americans marketing personnel had played a role in developing and successfully

implementing), African American consumers were over-represented at McDonald’s


                                         6
   Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 7 of 93 PageID #:125




cash registers, generating about 20% of all revenue in McDonald’s U.S. restaurants

(as approximately 13% of the U.S. population in the 2010 Census).

       13.    Easterbrook and Kempczinski caused McDonald’s to decrease the

advertising to attract African American patronage. The plainly foreseeable result

was that system-wide purchases by African Americans as a percentage of total U.S.

customers declined by six percent (6%) from 20% to 14% in 2019. There was no

corresponding decrease in marketing intended to attract Hispanic customers. As a

consumer block, African Americans were singled out as less desired by McDonald’s.

       14.    This staggering loss of approximately 6% of its total U.S. customer base

occurred just as McDonald’s (a data-driven Company under Easterbrook and

Kempczinski) was hypocritically proclaiming in its 2017 “Velocity Growth Plan” that

retaining existing customers and regaining lost customers were key business goals.5

Losing 6% of its customers would presumably alarm any business, but not

McDonald’s, which had no rational business justification for accepting these

multiyear losses that harmed every McDonald’s restaurant in America and harmed

the Company, which earns revenue only when consumers purchase its product in a

franchised or non-franchised restaurant. As plain as day, McDonald’s no longer

valued African American as paying customers under the Golden Arches (where the

Company was simultaneously working to re-image the look and feel of its restaurants

to reflect a sleeker and more modern image).




       See “Velocity Growth Plan” introduced March of 2017 --
       5

www.corporate.mcdonald’s.com/investors/overview (Screenshot November 4, 2019 -- Ex. E).


                                               7
   Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 8 of 93 PageID #:126




      15.   Furthermore, this highly noticeable loss of approximately 6% of its total

U.S. customer base coincided with a startling decrease in restaurants owned by

African Americans to the point the NBMOA became highly critical of McDonald’s in

the Easterbrook/Kempczinski years – a fact well-known to Vicki, Domineca and other

African American executives at the Company that were appalled by these

developments and protested internally. Nearly one out of three African American

franchisees left the McDonald’s system since Easterbrook arrived, which was starkly

disproportionate to the loss of non-African American franchisees.

      16.   The disproportionate loss of nearly one-third of the African American

franchisees in the Easterbrook and Kempczinski era was intentional or, in the

alternative, it was in reckless disregard of plainly foreseeable consequences of

business decisions made by Easterbrook and Kempczinski and their minions.

Without limitation, McDonald’s imposed onerous costs on its franchisees by requiring

them to make expensive capital expenditures, most notably through a program

known as “Big Bolder Vision 2020” (BBV2020) that McDonald’s rolled out in 2017,

sparking widespread franchisee discontent.        McDonald’s knew or recklessly

disregarded the likelihood that BBV2020 (among other financial stresses imposed by

the Company) would put disproportionate financial stress on African American

franchisees and cause a disproportionate number of them to leave the system.

McDonald’s knew but did it anyway.

      17.   McDonald’s uses strong-arm tactics to drive unwanted franchisees out

of the system, such as unfairly grading franchised restaurants and jeopardizing a




                                         8
   Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 9 of 93 PageID #:127




franchisee’s rights under his or her franchise agreement; and then preventing an

unwanted franchisee from selling his or her restaurants in an open market. All

McDonald’s franchisees are vulnerable to these strong-arm tactics (among others)

but, on information and belief, African American franchisees were disparately strong-

armed, driving them out of the system in record numbers, and damaging them by the

loss of equity in their businesses.

       18.    The foreseeable disproportionate loss of African American franchisees

in the Easterbrook and Kempczinski era occurred simultaneously with a business

decision by McDonald’s to reduce its restaurant ownership, significantly increasing

franchisee ownership and operations responsibility.             In recent filings with the

Securities & Exchange Commission, McDonald’s acknowledged it is more reliant on

“the financial success and cooperation of its franchisees” including their “willingness

and ability … to implement major initiatives” including “financial investment[s]” and

to “remain aligned with [McDonald’s] on operational, promotional and capital-

intensive reinvestment plans.”6 However, the Company failed to disclose it was

disproportionally excluding African American franchisees from the Owners/

Operators it hoped would achieve “financial success” and sought to align with.7

       19.    By    systematically     devaluing     and    discarding    African    American

franchisees and customers, McDonald’s waged insidious psychological warfare on its




       6  See https://corporate.McDonald’s.com/content/dam/gwscorp/investor-relations-
content/company-overview/2Q_2019_Risk_Factors.pdf (Screenshot November 4, 2019) – Ex. F).
        7 The term Owner/Operator (or just Owner, or just Operator) reflect McDonald’s

nomenclature and are synonymous with “franchisee” – meaning a person or entity that purchased a
franchise as defined by the Federal Trade Commission at 16 CFR 436.1.


                                               9
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 10 of 93 PageID #:128




African American executives, who were in positions to see the big picture racial

carnage, but were powerless to stop it. As African Americans themselves, they were

forced to face the fact that McDonald’s necessarily held them in contempt along with

the franchisees and customers. Consequently,        Vicki and Domineca suffered a

personal and disparate impact from McDonald’s racially hostile treatment of African

American franchisees and customers. Non-African Americans did not have that

personal connection.

       McDonald’s Purges African Americans from Senior Leadership

      20.    Having publicly abandoned its commitment to racial equality, caused

increasing numbers of African American consumers to make their restaurant

purchases elsewhere, and driven nearly one out of three African American

franchisees out of the system often into financial ruin, McDonald’s under Easterbrook

and Kempczinski conducted a ruthless purge of African Americans from the ranks of

its senior executives. Through the racist eyes of McDonald’s leadership, African

American senior executives were: (i) less necessary since there were fewer African

American customers to serve and fewer African American franchisees to work with;

and (ii) less desirable because African American executives were in positions to see

the “big picture” systemic discrimination, and potentially blow the whistle. The fewer

African Americans with an inside view of the Company’s racist conduct, the better

for Easterbrook and Kempczinski and their minions at McDonald’s.

      21.    Between 2014 and 2019, McDonald’s terminated thirty (30) African

American Officers who were Vice-Presidents or higher; and demoted six (6) African




                                         10
   Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 11 of 93 PageID #:129




American Officers who were Vice-Presidents or higher (including Vicki and

Domineca) with a commensurate benefit reduction and loss of stature and future

opportunities. Combining the dismissals and demotions, McDonald’s reduced its total

of African American Officers at the level of Vice President or higher from forty-two

(42) to seven (7).8

       22.     White Officers at the level of Vice President or higher were not purged

in anything close to the same or comparable numbers.

       23.     McDonald’s disproportionate elimination of African Americans from

executive leadership at the level of Vice President or higher (including but not limited

to Vicki and Domineca) was race conscious, intentional, undeserved, and not justified

by the merits of their comparative job performance or any legitimate business

reasons.

       24.     McDonald’s disproportionate elimination of African Americans from

executive leadership at the level of Vice President or higher (including but not limited

to Vicki and Domineca) came with a viciously hostile work environment intended to

humiliate and punish the targeted African American executives and send them the

unmistakable message they are not wanted at McDonald’s.                         The hostile work

environment includes without limitation labelling Vicki and Domineca and other

African American women in leadership “Angry Black Women” — an ugly racial




       8   At McDonald’s the term “Officer” was used prior to July 2018 to describe anyone holding
the title of vice president or higher. McDonald’s then changed its nomenclature to include persons
below the vice-president level as “officers” in name only, but without the stature, benefits and
opportunities associated with being an “Officer” when (before July 2018) the Officer level meant vice-
president or higher.


                                                 11
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 12 of 93 PageID #:130




stereotype used to silence and shame Black women and pressure them into being

passive, servile, nonthreatening, and unseen.

      25.    Plaintiffs Vicki Guster-Hines and Domineca Neal have endured

continuing pattern and practice racial discrimination in deprivation of their civil

rights that has included disparate treatment, hostile work environment, and

unlawful retaliation for their audacity in protesting internally against the Company’s

racism. They have been repeatedly insulted, marginalized, and humiliated in open

and notorious ways, constituting an attempt by McDonald’s to constructively

terminate them.

      26.    To avoid suffering greater damages, and avoid giving McDonald’s

another undeserved “victory” over its victims, after so many other African Americans

were forced out of the Company in demeaning circumstances, these brave Plaintiffs

refuse to resign and remain ready, willing and able to perform their jobs in an

exemplary way as always. But, they refuse to be silenced.

      27.    On or about September 23, 2019, these Plaintiffs by their attorneys,

gave McDonald’s written notice, in substance, of their claims, which include under

Section 1981:

      Count I:     Victoria Guster-Hines’ claim for disparate treatment based upon
                   race in violation of 42 U.S.C. §1981 (sometimes “Section 1981”).

      Count II:    Domineca Neal’s claim for disparate treatment based upon race
                   in violation of 42 U.S.C. §1981.

      Count III:   Victoria Guster-Hines’ claim for hostile work environment
                   violating 42 U.S.C. §1981.

      Count IV:    Domineca Neal’s claim for hostile work environment violating 42
                   U.S.C. §1981.


                                         12
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 13 of 93 PageID #:131




      Count V:     Victoria Guster-Hines’ claim for unlawful retaliation in violation
                   of 42 U.S.C. §1981.

      Count VI:    Domineca Neal’s claim for unlawful retaliation in violation of 42
                   U.S.C. §1981.

      28.    By agreement with the Defendants, all statutes of limitations applicable

to Plaintiffs’ claims under 42 U.S.C. § 1981 were tolled as of September 23, 2019.

      29.    Subsequently, Plaintiffs filed Race Discrimination and Retaliation

Charges with the U.S. Equal Employment Opportunity Commission and both

received Right to Sue Letters from said Commission dated January 13, 2020 and

hereby timely amend their Complaint adding Title VII claims against the corporate

defendants, as follows:

      Count VII:   Victoria Guster-Hines’ claim for Race Discrimination in violation
                   of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
                   § 2000e et.seq. (“Title VII”) including disparate treatment and
                   disparate impact.

      Count VIII: Domineca Neal’s claim for Race Discrimination in violation of
                  Title VII including disparate treatement and disparate impact.

      Count IX:    Victoria Guster-Hines’ claim for Retaliation in violation of Title
                   VII.

      Count X:     Domineca Neal’s claim for Retaliation in violation of Title VII.

      Count XI:    Victoria Guster-Hines’ claim for Hostile Work Environment in
                   violation of Title VII.

      Count XII:   Domineca Neal’s claim for Hostile Work Environment in violation
                   of Title VII.

      30.    Plaintiffs seek actual and compensatory damages to redress substantial

economic injury, severe emotional distress, and related physical suffering; punitive




                                         13
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 14 of 93 PageID #:132




damages to punish these wrongdoers and deter other companies and high-ranking

executives from like misconduct; and the recovery of costs and attorneys’ fees.

                          JURISDICTION AND VENUE

      31.    Plaintiffs bring federal claims under 42 U.S.C. §1981 and 42 U.S.C.

§2000e-5(f)(1), invoking jurisdiction under 28 U.S.C. §§ 451, 1331, 1337, 1343(a)(3)

and 42 U.S.C. §1988.

      32.    Plaintiffs’ claims are properly joined under the “permissive joinder”

provisions of Fed.R.Civ.P. 20, as their claims arise out of the same series of

transactions and occurrences and raise common questions of law and fact.

      33.    Venue is proper under 28 U.S.C. § 1391 because the Defendants reside

in this District and the unlawful conduct occurred or was orchestrated at McDonald’s

headquarters within this District.

                                     PARTIES

      34.    Plaintiff Victoria (Vicki) Guster-Hines is an African American female

executive at McDonald’s USA, LLC, born and raised in Saginaw, Michigan and now

residing in Texas and Illinois.

      35.    Plaintiff Domineca Neal is an African American woman born and raised

in Detroit, Michigan and now residing in Texas and Illinois

      36.    Defendant, McDonald’s USA, LLC (“McDonald’s USA”), is a Delaware

limited liability company with its principal place of business in Chicago, Illinois at

110 North Carpenter Street. It is a wholly owned subsidiary of McDonald’s

Corporation, and the franchisor of the McDonald’s restaurant brand in the U.S.




                                         14
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 15 of 93 PageID #:133




      37.    Defendant McDonald’s Corporation is a publicly traded Delaware

corporation and the sole member of McDonald’s USA, and is the worldwide franchisor

of the McDonald’s restaurant brand. It has its principal place of business in Chicago,

Illinois in the same building at 110 North Carpenter Street. Collectively McDonald’s

USA and McDonald’s Corporation are “McDonald’s” or the “Company” unless

otherwise indicated.    This nomenclature reflects the reality that McDonald’s

Corporation exercises close control over McDonald’s USA to the point that in the

United States, they de facto function as a single company regarding the employment

practices challenged here.

      38.    Defendant Steven Easterbrook (“Easterbrook”), a native of the United

Kingdom, became president and CEO of McDonald’s Corporation in March 2015; and

in those positions, Easterbrook exercised de facto control over McDonald’s USA at the

policymaking and business planning levels; and without limitation, Easterbrook set

McDonald’s on the overtly racist course alleged here. On or about November 3, 2019,

McDonald’s terminated Easterbrook for the stated reason Easterbrook violated

company policy by having an alleged consensual relationship with an employee. On

information and belief Easterbrook resides in Chicago, Illinois; and worked at

McDonald’s headquarters in Chicago until terminated.

      39.    Defendant Christopher Kempczinski (“Kempczinski”) became president

of McDonald’s USA in 2016 after being hired by McDonald’s in or about 2015 to lead

global strategy, business development, and innovation. Kempczinski had no position

at McDonald’s before 2015, when Easterbrook selected Kempczinski to be president




                                         15
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 16 of 93 PageID #:134




of McDonald’s USA; and Kempczinski joined Easterbrook in setting McDonald’s on

the overtly racist course alleged here. On or about November 3, 2019, after the

Company received notice of these claims, McDonald’s promoted Kempczinski to

president and CEO of McDonald’s Corporation replacing Easterbrook.                On

information and belief Kempczinski resides in Chicago, Illinois; and works at

McDonald’s headquarters in Chicago.

      40.    Defendant Charles (“Charles”) Strong was the Company’s West Zone

President, where he supervised the Plaintiffs, until December 2019, when he was

promoted to Chief Field Officer (after the Company received notice of these claims).

On information and belief, he resides in Chicago, Illinois and in Florida, and works

at McDonald’s headquarters in Chicago, where he was a confidant of Easterbrook and

Kempczinski.

      41.    McDonald’s acts through its officers, directors, and employees. All acts

and omissions by McDonald’s officers and employees were done in McDonald’s

business and are imputed to McDonald’s under respondeat superior.

                                      FACTS

   Covert Racial Discrimination prior To Easterbrook and Kempczinski

      42.    McDonald’s did not become a racist company upon the arrival of

Easterbrook and Kempczinski. For many preceding years, McDonald’s engaged in

covert, continuing racial discrimination amounting to de facto Company policy. The

existence of this previously covert policy was the foundation that enabled Easterbrook

and Kempczinski to embark on the overtly racist course of conduct alleged in




                                         16
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 17 of 93 PageID #:135




paragraphs 1-26 not only victimizing these Plaintiffs and other African American

employees, but also targeting African American consumers and franchisees for a

substantially reduced presence in the McDonald’s system.

      43.      As elements of McDonald’s covert pattern and practice of racial

discrimination against African American employees over the years, without

limitation:

            a. The Company had always proclaimed its commitment to racial equality

               never revealing an intent to discriminate.

            b. But African Americans were consistently held to double standards

               requiring them to be more qualified and work harder than White

               persons in comparable positions, but they were not promoted on par with

               their White peers.

            c. McDonald’s historically allowed White employees without college

               degrees (sometimes only with a high school diploma) to rise high.

               Examples include Bill Garrett (Sr. VP Operations), Charles Strong

               (West Zone President), Tim Andersen (VP Operations), Gregg Erieo (VP

               Corporate Owned Restaurants), and Charles Robeson (Chief Restaurant

               Operating Officer).   In contrast, African Americans are invariably

               required to hold college degrees or advanced degrees to reach the same,

               or sometimes lower, executive levels as White executives lacking any

               degree. African Americans frequently wound up reporting to White

               executives with inferior credentials and experience.




                                           17
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 18 of 93 PageID #:136




            d. McDonald’s historically rewarded numerous White executives with the

               opportunity to become owner/operators of highly desired McDonald’s

               restaurants. Those opportunities were not extended to African

               Americans on equal terms.

                                 Vicki Guster-Hines

      44.      When Vicki joined McDonald’s in 1987 as a Management Trainee, she

was highly qualified. She had graduated from Central Michigan University with

three (3) undergraduate degrees, in business, psychology and sociology; and then

graduated from Indiana Wesleyan University with an MBA.               Before joining

McDonald’s, she worked for Dow Chemical and as a tax preparer for H&R Block.

      45.      Throughout her career at McDonald’s, which began in 1987, Vicki has

been a loyal, talented, hard-working, dedicated and excellent executive performer for

McDonald’s. In her annual performance ratings, she has been predominantly rated

“Exceptional”, the highest ranking, and consistently rated either “High Significant”

to Exceptional.

      46.      Over the years at McDonald’s, Vicki rose through the ranks due to her

hard work, perseverance, accomplishments and consistently strong reviews and

rankings:

            a. From 1990 through 2003, Vicki held numerous positions in Michigan

               and Indiana and rose to the level of Field Operations Manager with

               responsibility for as many as 279 McDonald’s restaurants.




                                           18
   Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 19 of 93 PageID #:137




           b. In 2004, Vicki reached the level of “Director” when she was named

               Director of Operations in its Ohio region with responsibility for as many

               as 400 McDonald’s restaurants, and she held that position from 2004

               through 2007.9

           c. In 2007/2008, Vicki participated in a 12-month program called LAMP

               (Leadership at McDonald’s Program) that McDonald’s created in or

               about 2004; and which was intended to accelerate the progress of its

               “Directors” to vice president and senior vice president levels, and

               beyond. Participating in LAMP was by invitation only to those Directors

               deemed among the top talented 1%. Meeting that strict criteria, Vicki

               was invited to participate and successfully completed the LAMP in

               2007/2008 and rightfully believed she was on track at McDonald’s to

               become an “Officer” which, at that time, began at the vice president

               level, and to progress to senior vice president and beyond in the highest

               levels of McDonald’s leadership.

           d. From 2008 to 2010, Vicki worked at McDonald’s then-headquarters in

               Oak Brook, Illinois as Gatekeeper, Strategist and Deployment (System

               Processes and Procedures); and in this position she affected over 11,000

               McDonald’s restaurants.




       9  At McDonald’s the term “director” is a title for executive employees that are one step below
a vice-president title, and in this usage, the term “director” should not be confused with membership
on the Company’s Board of Directors.


                                                 19
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 20 of 93 PageID #:138




            e. From 2010 to 2013, Vicki served McDonald’s as its West Division Senior

               Operations    and   Technology     Director   with   responsibility   for

               approximately 4,700 McDonald’s restaurants.

      47.      Even before the arrival of Easterbrook and Kempczinski, Vicki should

have been promoted higher in the Company based on her qualifications, skills and

performance as compared to non-African Americans that were treated better, but she

was victimized by McDonald’s unwritten policy of racial discrimination that impeded

her rise in the Company. Without limitation:

            a. From 2004-2007, McDonald’s promoted at least three non-African

               Americans (Laura Ramirez, Barbara Dawson, and Paula Richards) to

               the Director or Senior Director level; and

            b. From 2008-2012, numerous non-African Americans (Walt Maney, Steve

               Kerley, William McKernan, Bianca Olivias, Jerry Angelotti, Greg Erieo,

               Alvaro Bonta, William Armstrong, Mike Ray and Atila Noronha) were

               promoted to the Vice President level with “Field” responsibility for a

               regional office; or “McOpCo” responsibility for the restaurants

               McDonald’s owns and operates through its “operating company”

               subsidiary (known as McOpCo); and/or at other levels higher than

               Vicki’s.

      48.      Vicki was equally or better qualified for the promotions alleged in

paragraph 47 but was not similarly promoted.




                                           20
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 21 of 93 PageID #:139




      49.      When Vicki was promoted to Gatekeeper in January 2009, she became

one of only five persons in McDonald’s history to hold that position. Each of the other

four “Gatekeepers” were White males holding the title of Vice-President (including

John Owen, Bob Marshall, Jim McCabe before Vicki; then Bob Marshall again as a

part time Vice President after Vicki; and currently Tim Andersen). McDonald’s did

not promote Vicki, the only African American woman to be a Gatekeeper, to Vice-

President, even though she performed the same “Gatekeeper” duties that the White

men performed when they held this position, and thus she was again subjected to

disparate treatment.

      50.      In 2013, after Don Thompson became the Company’s first African

American leader, Vicki finally received the title of Vice-President, when she was

promoted to Vice President for Franchising & Operations in Houston.           As a Vice

President, she had significant responsibility including without limitation:

            a. Accountability for Field Performance, Franchising, Operating Income,

               year over year increases in Sales, Guest Counts, and Market Share, and

               establishing systems and processes to create ease of execution, shown

               through excellent customer satisfaction.

            b. Building a robust Talent Pipeline by leveraging a talent pool both

               internally and externally for the system and ensuring training and

               development execution.

            c. Responsibility for $2 Billion-plus in annual sales, and Operating Income

               exceeding $250 Million by collaboratively working with and influencing




                                           21
Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 22 of 93 PageID #:140




         150 Franchisees, 63 Staff Team Members, in 870 restaurants in Texas

         and Louisiana.

      d. Collaborating effectively with Franchisees, Staff, and Agency Partners

         to execute a national plan to grow restaurant visits, market share, cash

         flow, and operating income, while improving guest satisfaction.

      e. Responsibility for creating opportunities for next generation Owners by

         ensuring only the best of the best candidates enter the system and

         become properly trained to own and operate multiple restaurants.

      f. Conducting annual business reviews to ensure fair and consistent

         practices with existing Franchisees to ensure they continue to meet the

         national standards and excel in People, Operations, Building the

         Business through Guest Satisfaction, Finance, Re-investments and

         Franchisee Involvement within the communities they serve.

      g. Working collaboratively with all support departments, Marketing, HR,

         Operations,     Finance,   Business   Insights,   and   Real   Estate   &

         Development to build market share and year over year comps.

      h. Responsibility for executing high level gold standard operations in all

         restaurants; and

      i. Responsibility for ensuring that processes, systems, and routines are in

         place to drive both internal and external, everyday great customer

         satisfaction.




                                      22
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 23 of 93 PageID #:141




      51.    Due to disparate treatment, Vicki’s career advancement to Director and

Senior Director levels had been delayed compared to her White and/or other non-

African American counterparts who received favorable treatment compared to

African Americans.

      52.    Due to disparate treatment, Vicki’s career advancement to Vice

President levels had been delayed compared to her White counterparts or other non-

African American counterparts who received favorable treatment comparable to

African American persons.

      53.    But by 2013, having attained a promotion to the Vice President level,

and with an African American in the Company’s highest positions, Vicki reasonably

believed she would be treated fairly going forward, e.g., her hard work and

perseverance had finally paid off. As of 2013, becoming a Vice Presidents meant

reaching the Officer level – a significant distinction at McDonald’s that for most

White persons is a springboard for further success.

      54.    As a Vice President, Vicki was rated “Exceptional” (the highest ranking)

in each of the last four years (just as she had been an “Exceptional” Director and

Senior Director qualifying her for LAMP as alleged in paragraph 46(c)). Therefore,

she had every reasonable expectation of advancing in a reasonable length of time to

Senior Vice President and higher.

      55.    But Vicki did not realize that becoming a Vice President for Franchising

& Operations would prove to be a glass ceiling she would not be allowed to rise above,




                                         23
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 24 of 93 PageID #:142




as covert discrimination against Vicki in career trajectory continued.          Without

limitation:

            a. In or about 2014, three white persons (Greg Erieo, Scott Rockwell and

               Jim Carras) were promoted to Vice President & General Managers of

               field offices (a step up from being a Vice President for Franchising &

               Operations); Vicki had equal or better qualifications but was not

               similarly promoted; and

            b. In or about 2015, several non-African Americans (Tim Anderson, Robert

               Garcia, Dan Geheret and Bianca Olivas) were promoted to Vice

               President & General Manager within McOpCo; and again, Vicki had

               equal or better qualifications but was not similarly promoted.

                                   Domineca Neal

      56.      Domineca earned a BA in Accounting from Michigan State University

and an MBA from the University of Michigan; and she is a Certified Public

Accountant. Her scope of professional experience includes practicing as a CPA for a

top global accounting firm for five (5) years; brand management/marketing of multi-

million-dollar consumer package goods brands for eight (8) years; and running her

own businesses including a Wendy’s restaurant franchise, a Cartridge World

franchise, and a consulting practice, for eight (8) years.

      57.      In 2012, Domineca joined McDonald’s as a Director Trainee in the

Accelerated Operations Program (AOP) and was based in Chicago. The AOP was a

program to fast track the advancement of mid-level executives to entice them to move




                                           24
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 25 of 93 PageID #:143




laterally to McDonald’s. As a participant in the AOP, Domineca was identified as a

highly qualified employee; and her qualifications were more impressive than many

other persons in the AOP. In every way, Domineca reasonably believed she was poised

for rapid advancement at McDonald’s.

      58.      Throughout her career at McDonald’s, Domineca has been a loyal,

talented, hard-working, dedicated and excellent executive performer and leader for

McDonald’s.     In her annual performance assessments and discussions, she has

consistently been designated as “top talent” by U.S. Leadership, and since 2018 she

has been ranked #1 out of 19 peers. She has been highly qualified for the positions

she held:

            a. In 2015, as the result of her hard work and perseverance, McDonald’s

               named Domineca the Director of Operations, Indianapolis Region,

               where she revamped restaurant evaluations including cultural

               evolution and approach to Owner/Operator engagement for 80+

               franchisees with 250+ locations; and

            b. In 2017, as the result of more hard work and perseverance Domineca

               became an Officer (a Vice President Franchising & Operations),

               assigned to the Indianapolis Field Office, with responsibilities for 100+

               franchisees representing $1.5 Billion in annual revenue and 500+

               locations; and with duties and responsibilities comparable to Vicki’s

               duties and responsibilities alleged in paragraphs 50 (a)-(i).




                                            25
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 26 of 93 PageID #:144




      59.    In becoming a Vice President Franchising & Operations in 2017,

Domineca achieved near parity with Vicki in position and salary in 2017 despite

joining the company in 2012, a full quarter century (25 years) after Vicki joined

McDonald’s in 1987. Since Vicki had been rated “Excellent” or above throughout her

career, this parity in the face of such a huge disparity in length of service, confirmed

the existence of an unlawful race-based glass ceiling applied to African Americans ,

especially women, at McDonald’s.

      60.    Domineca has been a top performer and thus she has consistently been

designated as “top talent” during her time at McDonald’s, and but for the Company’s

unlawful discrimination she would have been promoted to the Vice President level in

Franchising & Operations (or a comparable Officer position) in 2015 or 2016 and

progressed upward from there. That would have been her trajectory had she been

treated fairly compared to her White counterparts.

      61.    The Company’s continuing pattern of discriminatory non-promotion

(and other slights) before Easterbrook and Kempczinski was done in a covert manner

making it impossible for Vicki, Domineca, or other African Americans to isolate and

challenge specific instances as discriminatory. For example, the Company did not

(and does not) hold out the possibility of executive-level promotions as “open

positions” that interested persons could apply for. Career progress was (and is)

discussed behind closed doors. Vicki and other African Americans were repeatedly

assured they would receive fair promotions. When those promotions did not arrive,

they were left to guess the real reasons.




                                            26
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 27 of 93 PageID #:145




                             Hostile Work Environment

      62.      As part of the Company’s pattern and practice of discrimination, African

American employees such as Vicki and Domineca endured racist incidents prior to

Easterbrook taking the helm in March 2015; but they persevered in doing excellent

work for their employer (as they had always done). For example, in or about 2005, a

White VP & GM of the Ohio Region (Marty Ranft) told Vicki and another African

American (Joe Woods) that “90%” of what African American franchisees had to say

about their experiences in the McDonald’s restaurant system was a “goddamn lie”

and he (Ranft) told Vicki “You are a [N-Word] like all the rest – you just believe you

are better because you are a smart one.” Further:

            a. Vicki immediately told Ranft he could not speak to her using that ugly

               word or in any similar words, but Ranft responded to Vicki he could say

               whatever he wanted.

            b. Vicki was rightfully outraged and upset, and she reported Ranft to her

               superiors clarifying that she would not tolerate being called the N-Word

               within McDonald’s.

            c. Ranft was correct in saying that as a McDonald’s executive he could call

               an African American the N-Word to her face, without consequence,

               because McDonald’s did absolutely nothing in response. Ranft’s career

               with McDonald’s was not harmed. McDonald’s promoted him to Vice-

               President of Development for the entire U.S. and later, he was rewarded




                                           27
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 28 of 93 PageID #:146




              with the opportunity to become the owner/operator of several

              McDonald’s restaurants.

      63.     Also in 2005, Ranft called Vicki “stupid” in front of her team. The next

day, team member Tom McWeeny apologized to Vicki and expressed his shock at the

way Ranft humiliated her in front of her team.

      64.     As a further example, a White male Field Service Operations Director

(Joe Kraft) was openly rude, abrasive, and disrespectful to Domineca on multiple

occasions in 2014 and earlier years, causing Domineca to experience substantial

stress. However, in the years before Easterbrook and Kempczinki, African Americans

in senior leadership were able to intercede and shield Domineca. This changed for

the worse in the Easterbrook/Kempczinski years in which Joe Kraft, Charles Strong

and other White executives were no longer constrained and openly targeted Domineca

for elimination as alleged below.

      65.     The incidents and courses of hostile conduct alleged in paragraphs 62-

64 are examples not intended to be exhaustive. When racist hostile behavior occurs,

all African Americans are victimized, not merely the immediate victim. Word of these

incidents and similar ones quickly reaches other African American employees, and

all persons of color “get the message” that they are second class citizens when a

company like McDonald’s allows racist speech and/or racist conduct to occur then go

unpunished.

      66.     Prior to the Easterbrook/Kempczinski years, Vicki, Domineca and other

African Americans at McDonald’s dealt with incidents of racial hostility such as those




                                          28
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 29 of 93 PageID #:147




described in paragraphs 62-64 by working harder and seeking to achieve constructive

change within McDonald’s. They sought to make White leadership feel comfortable

working with them and believed they would eventually succeed.            As African

Americans they knew that some racial hostility is an unfortunate fact of American

life and to protect their careers, they did not wish to be seen as complainers. Vicki

and Domineca did not view these incidents as cause to sue until more recent events

alleged below.

        Overt Racial Bias and Intensified Hostile Work Environment
                   Under Easterbrook and Kempczinski

      67.      When they took the helm at McDonald’s Corporation and McDonald’s

USA, Easterbrook and Kempczinski noticeably surrounded themselves with White

subordinates as their most trusted advisors and they embarked on the course of

overtly racist speech and conduct alleged in paragraphs 1-26. The work environment

at McDonald’s became increasingly hostile for African American employees including

but not limited to Vicki and Domineca, who in their positions were eyewitnesses to

shocking conduct alleged (without limitation) in paragraphs 1-26, which they found

hard to believe, leaving them in the position of either speaking out in protest or

appearing to agree with the Company’s racist course of action.   In this time period,

it was widely known in McDonald’s executive circles that (without limitation):

            a. Vicki and Domineca, and other African American executives, supported

               the NBMOA and disapproved of the overtly racially discriminatory

               policies and practices instituted at McDonald’s after Easterbrook and

               Kempczinski took control of the Company; and


                                          29
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 30 of 93 PageID #:148




            b. Vicki had been instrumental in founding MA2C, which was silenced by

               the new regime; and Domineca too was an active participant in MA2C.

      68.      Similarly, Vicki and Domineca spoke out when they saw African

American franchisees being treated less favorably than Whites. As one example, in

or about 2015, Domineca went to bat for an African American Next Generation (NG)

potential Owner Operator. His father, James Daughtry, had been a highly successful

Nashville Operator with highly coveted stores, who died in or about 2012. His spouse

took over as Owner/Operator, but she also died in or about 2015, leaving their son,

Jemond, who had worked in the business for years. The day after Mrs. Daughtry

died, Vice President, William McKernan (White male) accepted calls from non-

African American Owner/Operators regarding her stores and Domineca told

McKernan it was disrespectful to entertain those calls even before the lady was

buried. McKernan and his friend, Alvaro Bonta did everything they could to prevent

Daughtry’s son from getting his deceased parents’ stores, including besmirching the

young man’s name and reputation. When Domineca pointed out exceptions he made

for a White female Next Generation candidate, Bonta was forced to back off and

Jemond Daughtry became a successful Owner/Operator.

      69.      After Easterbrook and Kempczinski took the helm at McDonald’s,

incidents of overt hostility towards Blacks, for which White perpetrators suffered no

consequence, increased in both frequency and severity. As examples of incidents

involving Defendant Charles Strong, the “West Zone President” reporting directly to

the president of McDonald’s USA (then Kempczinski), without limitation:




                                         30
Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 31 of 93 PageID #:149




      a. In or about December 2016, Vicki reported to her White supervisors

         including Charles Strong (and also Maureen Mulvhill (McDonald’s legal

         counsel), Troy Brethauer (U.S. VP Franchising – Retired) and Cody

         Teets (U.S. VP Franchise Relations – Separated) and also to Juan

         Marcos (Chief People Officer) that a White franchisee (Dan Carmichael)

         had threatened her personally when she informed Carmichael that

         McDonald’s was exercising a Right of First Refusal to buy certain

         restaurants Carmichael had wanted to purchase. McDonald’s was

         within its express contractual rights, but Carmichael’s words, as Vicki

         relayed them to her supervisors, were: “Vicki, I am concerned about your

         wellbeing and your mental state... You are acting irrational and

         incompetent and everyone knows it…I am giving you the chance now to

         change this decision, based upon what I can do to you... I have stuff on

         you... You would be surprised of what I can do to you… You have no idea

         what I can do to you Vicki... You will need God when I am done with

         you.” McDonald’s ignored this threat against Vicki and did nothing to

         protect her from Carmichael.

      b. In or about 2017, Charles Strong instructed Domineca not to consult

         with or take the advice of two African American women (Bridgette

         Hernandez and Barbara Calloway) that had been promoted over

         Strong’s opposition, stating “[we] don’t need any of that Black woman

         attitude. They are too angry and aggressive.” (To get her promotion,




                                     31
Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 32 of 93 PageID #:150




         Calloway had to accept a transfer to the East Zone to get away from

         Strong).

      c. In September of 2017, McDonald’s placed Vicki under so much stress,

         that she was forced to take approximately twelve (12) weeks medical

         leave (September 22nd – December 5th). She notified Charles Strong,

         Francisco Gonzalez, and Juan Marcos (Chief People Officer) that her

         doctor recommended an immediate medical leave.

      d. On or about March 21, 2018, Charles Strong told Vicki that five African

         American women (Chioke Elmore, Barbara Calloway, Regina Johnson,

         Bridgette Hernandez and Domineca Neal) were “angry Black women”

         that “always seemed to be mad about something” and asked Vicki if she

         could explain the source of their anger. These five African American

         women that Charles Strong disparaged in offensive racial terms:

             i.   Constituted 40% of the African American female vice presidents

                  at McDonald’s globally as of March 2018.

            ii. Constituted 50% (4 of 8) of the African American female vice

                  presidents at McDonald’s in the U.S. as of March 2018;

            iii. Constituted 60% (3 of 5) of the African American female vice

                  presidents reporting to Strong when he made these statements;

                  and

            iv. Constituted 75% (3 of 4) of the African American female vice

                  presidents reporting to Strong when he made these statements




                                       32
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 33 of 93 PageID #:151




                     that McDonald’s had not already pushed into taking an early

                     retirement.

            e. Strong repeated the same comments alleged in paragraph 69(d) to Vicki

               and Francisco “Pancho” Gonzalez (VP and GM of the Houston Region)

               and to Owner/Operators the next day while attending a meeting of the

               NBMOA (National Black McDonald’s Operators Association) in

               Houston.

            f. Even after promoting Domineca to Vice President, Charles Strong

               warned her to “watch [her] delivery and be “softer”; he still continued to

               tell staff and franchisees she was “angry.”

      70.      Charles Strong is not the only White executive that calls African

American women “Angry Black Women.” Using that term or the underlying

allegation that African American women are angry without having cause to be angry

is common among the White leadership at McDonald’s.

      71.      Ranft’s use of the N-Word (paragraph 62) and Strong’s use of the

stereotypical “Angry Black Women” insult (paragraph 69) was condoned at

McDonald’s and on information and belief, they are not the only ones using racially

insulting and hurtful language. The fact that hateful language can be used, without

consequence to the hateful speaker, is a hostile work environment.

      72.      Even when they do not use profanity or hurl other racial insults, White

executives at McDonald’s are free to openly disclose their racial biases without

penalty. For example, in or about 2017, Laura Granger, a native South African White




                                            33
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 34 of 93 PageID #:152




woman then serving as the regional HR director in Houston revealed her racial

animosity when she told Vicki that Granger’s fourteen-year-old daughter was

uncomfortable in a school that had too many Black students. Laura Granger told

Vicki that when she [Laura] sat outside of her daughter’s school, she did not see that

many Black students coming or going. But Granger changed her daughter’s class to

one with fewer Black students to make her more comfortable. Vicki complained to

Melissa Kersey, CPO McDonald’s USA, that Granger was revealing an innate racist

attitude that should disqualify her from working in human resources and affecting

the careers of African Americans, but that complaint was ignored and McDonald’s

promoted Granger to a national HR position as HR Officer of McOpCo (which

operates McDonald’s company-owned restaurants).

      73.    Like Charles Strong, who unfairly blocked deserving African Americans

from advancement in the Company, in or about June 2018, Laura Granger made false

and disparaging statements about an African American employee, Theo Webb, to

block Webb from being re-hired for an open position after he retired in good standing.

She stated that Theo was not a good employee, he did no good job or have good

workplace relationships. None of that was true.

      74.    Likewise, and also acting out of racial bias, Vice President William

McKernan repeatedly made false and disparaging statements about Domineca that

negatively affected her advancement at McDonald’s.

      75.    The racially hostile incidents alleged in this Complaint are examples

and not exhaustive of the events causing a hostile work environment at McDonald’s.




                                         34
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 35 of 93 PageID #:153




These incidents reveal that White executives at McDonald’s are comfortable openly

displaying their hostility to African Americans. This open, “in your face” display of

racism is intended by the perpetrators to signal to African Americans they should

stay in their place and have no choice but to accept second- or third-class citizenship

at McDonald’s.

                           Intensified Disparate Treatment

      76.      In 2016, a white person (Jackie Bunting) was promoted to the Vice

President level in the Heartland region.     But Domineca, who was then a Director,

had equal or better qualifications but was not similarly promoted. In addition, but

without limitation:

            a. In 2016, McDonald’s brought in a non-African American from Australia,

               Skye Anderson, as a Vice President and General Manager of Pac Sierra,

               which is a position higher than Vicki and Domineca held; and again,

               Vicki and Domineca had equal or better qualifications but were not

               similarly promoted.

            b. From 2017 through 2019, several non-African Americans (Harish

               Ramalingam, Bill Garrett, Paulo Pena, Luis Quintiliano, Michelle

               Borninkhof, Karen Garcia, Medy Valenzuela, and Gianfranco Cuneo)

               were promoted to Field Vice President / Senior Vice President and/or

               other positions higher than Vicki’s and Domineca’s; and again, Vicki and

               Domineca had equal or better qualifications but was not similarly

               promoted.




                                           35
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 36 of 93 PageID #:154




      77.     In addition, White male Jeff Wilfong “retired” several times but

McDonald’s recalled him at least three times to fill positions that both Vicki and

Domineca were qualified to fill.

   Vicki and Domineca Continued to Protest McDonald’s Racist Policies

      78.     On multiple occasions after Easterbrook and Kempczinski took charge,

both Vicki and Domineca attended NBMOA meetings and, with the knowledge of

their White supervisors in a chain of command reaching Easterbrook and

Kempczinski, they expressed empathy with the racial grievances expressed by the

African American franchisees, without limitation:

            a. In 2017, as a Field Service Senior Director, Domineca relayed

              complaints from African American franchisees to Charles Strong and

              Finance Director Dave Hatton that McDonald’s was grading their

              African American Consumer Market stores differently, in a negative

              way. Specifically, when McDonald’s previously co-owned these stores in

              partnership with a franchisee, it gave them a passing grade. But, after

              McDonald’s ended the partnership, McDonald’s found the same stores

              in the same condition to suddenly be non-compliant and deficient.

              Domineca also shared her thoughts on this with Strong and Hatton.

            b. In the summer of 2018, Domineca sent Melissa Kersey an email

              suggesting a network of Owner/Operators in AACMs to identify

              solutions to their unique challenges; Melissa had shared her concern

              with Domineca that McDonald’s was on the cusp of something




                                         36
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 37 of 93 PageID #:155




                happening due to diversity concerns and she wanted Domineca’s help.

                Melissa did not respond to Domineca’s email; and when Domineca asked

                her in person, Melissa stated, “It was a good idea but nothing happened.”

            c. Also in 2018, Vicki learned that, during a world-wide convention in

                2018, a White male McDonald’s Owner Operator from the Pac Sierra

                region made highly offensive statements to an African American female

                McDonald’s employee.10 The franchisee told her she was a beautiful

                Black woman; that he wanted to have sex with her right at that moment;

                and that he believed crossbreeding was good. Seeking to protect her

                fellow employee from this racist and sexist behavior, Vicki complained

                about this incident to a White human resources director, Laura Granger,

                but to Vicki’s knowledge McDonald’s did nothing about this incident.

                    The Decimation of African American Officers
                        at the Vice President Level or Higher

      79.       In July 2018, as part of the Company’s announced initiative to be a more

data driven company, McDonald’s implemented a wide-ranging reduction in force

called “Field First Restructure (FFR) under which the number of field offices serving

the franchised restaurants was substantially reduced, with each one of the reduced

field offices to serve an increased number of restaurants.

      80.       Because of the July 2018 FFR, the top eight (8) Officers in McDonald’s

USA were exclusively White executives.




      10   The employee’s name is withheld to protect her privacy.


                                                 37
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 38 of 93 PageID #:156




      81.      In the July 2018 FFR, McDonald’s demoted both Vicki and Domineca to

the level of Senior Director, which was below the Vice President levels they held.

Their work responsibilities were not reduced, and McDonald’s demanded as much or

more from each as it did before the FFR.       However, McDonald’s reduced their

standing in the Company, and it reduced their benefits, including reduced bonus

opportunities and fringe benefits, making their positions less attractive financially,

as the benefit package is a key reason executives are attracted to McDonald’s. These

demotions carry a loss of stature and loss of future career opportunity at McDonald’s.

The demotions were an undeserved insult to both Vicki and Domineca.

      82.      Between 2015 and July 2018, the following African Americans were

adversely affected by McDonald’s intentionally discriminatory conduct in the FFR

and other actions:

            a. Separated from Employment at McDonald’s: Danitra Barnett;

               James Collins; Yolanda Cook; James Floyd; Darren Hall; Pat Harris;

               Steven Hilton; Jacquelyn Howard; Ubong Ituen; Robert Johnson; Cedric

               Jones; Kelvin McLaurin; Kevin Newell; Robert L. Palmer; Terrence D.

               Reese; Debbie Roberts; Shirley Rogers-Reese; Heidi B. Sa Shekham;

               Wendell Sconiers; Sharlene M. Smith; Donald Thompson; Greg Watson;

               Alex Williams; Barbara Calloway-Nebe; Chioke Elmore; Dave Thomas;

               and Valerie Williams.

            b. Demoted: Victoria Guster-Hines (Demoted to Sr. Director); Domineca

               Neal (Demoted to Sr. Director); Bridgette Hernandez (Demoted to Sr.




                                         38
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 39 of 93 PageID #:157




              Director); Matt Ajayi (demoted in 2018 but promoted again in 2019); and

              Barbara Calloway-Nebe and Chioke Elmore, both of whom were

              demoted before they felt it necessary to leave McDonald’s due to the

              Company’s overt racism.

            c. Remaining: Debra Ballard; Marion K. Gross; William Lowery; Mason

              Smoot; Harry Thomas, Jr.; Matt Ajayi (Demoted in 2018 but promoted

              again in 2019); Christa Small (promoted in Q2 2019); Wendy Lewis.

      83.     In total, between 2015 and July 2018, McDonald’s demoted or severed

ties with 31 of the existing 37 African American Officers at the level of Vice President

or higher. Eighty-Three percent (83%) of African American Officers at the level of

Vice President or higher were demoted or left McDonald’s employ involuntarily.

      84.     In the July 2018 FFR, White Officers at the level of Vice President or

higher were not dismissed or demoted in the same proportions as African Americans.

That is not surprising since Laura Granger, the White South African who moved her

daughter to a new class because she thought there were too many African American

children in her class, was a decision maker in the July 2018 FFR.

      85.     In the July 2018 FFR, and without limitation, White Officers Scott

Rockwell, Gianfranco Cuneo and Gregg Erieo were retained and/or promoted even

though objectively their performances would have led to their being dismissed or

demoted if McDonald’s applied its standards consistently:




                                          39
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 40 of 93 PageID #:158




            a. Scott Rockwell, Heartland Region General Manager, consistently

               ranked in the bottom 3rd of the scorecard but during the restructuring

               he was promoted to VP International Developmental Market Japan.

            b. Prior to the FFR, Gianfranco Cuneo, VP Franchising & Operations, was

               ranked in the bottom 3rd of the scorecard but prior to FFR was promoted

               to International Development Licensee Market VP – Chief Officer.

            c. Gregg Erieo was consistently ranked in bottom category (19-21 out of

               21) among General Managers and was initially terminated due to poor

               performance.   But even though he was the absolute worst General

               Manager and initially terminated in the FFR, Charles Strong and

               Charles Robeson went to bat for him and got Kempczinski to rehire him.

               Even worse, McDonald’s found new and enhanced positions for Erieo;

               McDonald’s put Erieo in charge of an important program affecting every

               McDonald’s restaurant (the Experience of the Future program) and also

               put him in charge of the “McOpCo” division that operates the

               approximate 683 company owned restaurants.       And, to add insult to

               injury, to make room for Erieo, McDonald’s terminated Alex Williams,

               an African American that had been in charge of EOTF.

      86.      In the July 2018 FFR, McDonald’s also gave undeserved preferential

treatment to two White females, Kristy Cunningham and Allyson Peck when

McDonald’s “grandfathered” Cunningham and Peck, allowing them to retain their

Senior Vice President and QSC VP titles respectively.




                                          40
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 41 of 93 PageID #:159




      87.    McDonald’s generally allowed non-African Americans to extend their

employment and otherwise leave with dignity including, but not limited to, Mike

Soenke, Juan Marcos, Heather Darcy and Mike Andres. McDonald’s did not afford

African Americans the same dignified departures and just abruptly terminated and

humiliated them including, but not limited to, Darren Hall, Dave Thomas and Debbie

Roberts.

      88.    If the July 2018 FFR had been free from racial bias, Vicki and Domineca

would not have been demoted; and in the FFR or on other occasion a they would have

been promoted and would have substantially higher positions in the Company.

      89.    If the July 2018 FFR had been free from racial bias, the disparity in the

percentage of African American Officers at the level of Vice President or higher that

were terminated and demoted as opposed to the percentage of White Officers at those

levels terminated and demoted would not have been so wide.

                              Unlawful Retaliation

      90.    The demotions given to Vicki and Domineca in the 2018 FFR were

discriminatory because Vicki and Domineca were more qualified than many White

executives not demoted.

      91.    The demotions given to Vicki and Domineca in the 2018 FFR were in

retaliation for their empathy and advocacy to support the National Black McDonald’s

Owners Association (NBMOA) in their ongoing protests against McDonald’s racially

unfair conduct.




                                         41
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 42 of 93 PageID #:160




      92.    Vicki and Domineca, along with other African American executives and

African American franchisees, protested to Easterbrook and Kempczinski the

disproportionate reduction of African American senior executives was unacceptable

(particularly when their advancement had been impeded to begin with). McDonald’s,

led by Easterbrook and Kempczinski, did not want to listen to any criticism and

pursued a racially biased campaign of harassment and retaliation.

      93.    The intensified hostile work environment and disparate treatment after

Easterbrook and Kempczinski embarked the Company on the overtly racist course of

conduct alleged in paragraphs 1-26 were in retaliation against Vicki and Domineca

for their advocacy against McDonald’s discriminatory conduct against African

American employees, franchisees and customers.

      94.    Prior to the FFR, Vicki sat on two (2) national teams (Franchising and

Restaurant Operations Improvement Process) but, in 2018 just after the FFR, Vicki

was unceremoniously removed from both teams, without notice; McDonald’s just

stopped inviting her.

      95.    In or about August 2018, after Domineca requested a raise in pay, her

supervisor, Luis Quintiliano, who had substantially weaker credentials than either

Vicki or Domineca, falsely accused Domineca of yelling at him and “offered” Domineca

a coach. This offer was supposedly meant to be helpful. In fact, the offer of a coach

was purposefully insulting and stigmatizing as it implied Domineca had weaknesses

for which “coaching” might be helpful. Given Domineca’s performance reviews, the

suggestion she needed to be “coached” was objectively false; but she reluctantly




                                         42
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 43 of 93 PageID #:161




accepted the “suggestion” for a coach because she did not want to be uncooperative.

On information and belief, Charles Strong was behind the offer of a coach; and on

further information and belief, McDonald’s was using Vicki and Domineca to train

Quintiliano and/or acclimate him to the Dallas region, and would likely have

terminated both Vicki and Domineca in the July 2018 FFR but for its desire for these

African American executives to prop up the inferior employee the individual

Defendants could rely on to do their bidding.

      96.    In or about August 2018, Human Resources manager Carlos Dias

admitted to Vicki that the only reason Vicki was merely demoted in the July 2018

FFR (and not dismissed) was to train and acclimate Luis Quintiliano to the Dallas

Field office. Dias predicted McDonald’s would terminate Vicki when it determined

Quintiliano no longer needed Vicki’s assistance. And, four months later, in or about

December 2018, Quintiliano told Vicki that Domineca would be gone (from

McDonald’s) by March 2019 even though, during this same time period, both the U.S.

President (Kempczinski) and the U.S. Chief People Officer (Kersey) had deemed

Domineca “top talent”.

      97.    In February 2019, Domineca was the over-all top performer in the

Company when she attended a McDonald’s leadership meeting in Chicago where top

performers from 2018 and year-to-date 2019 were to be recognized and applauded.

But, rather than allow Domineca to receive and enjoy her hard-earned accolade, Bill

Garrett (SVP of US Operations) intentionally and repeatedly skipped her name as he

publicly read off the list, and then Garrett even recognized White employees who did




                                         43
   Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 44 of 93 PageID #:162




not even make the list.11 McDonald’s would not allow Domineca to have the honor it

had allowed all preceding White top performers and Domineca was subjected to

intentional humiliation among all her peers who knew she was being subjected to

this cruel, undeserved and unprecedented insult.

       98.     Shortly after Domineca’s humiliation in February 2019, both Vicki and

Domineca made personal, desperate pleas for racial equality within McDonald’s. In

February 2019, Vicki initiated a meeting with Melissa Kersey (Chief People Officer,

a White person) and Kempczinski to discuss her personal situation and to point out

the overall lack of African Americans in leadership after the FFR. Kersey and

Kempczinski listened politely but no progress came out of that meeting. Later, Vicki

heard from Quintiliano that behind her back, Kersey was trivializing Vicki by

characterizing her as being merely upset she had no secretary.

       99.     At about the same time as Vicki approached Kempczinski and Kersey to

plead for herself and other African Americans in February 2019, McDonald’s was

touting its claimed success in promoting gender diversity as indicated by “key

performance indicators” (KPI’s) the Company was tracking as part of external

monitoring on gender diversity under a United Nations program. When Domineca

learned McDonald’s was claiming success in diversity, she implored Kersey it was

necessary to separately track the progress of African American women instead of

lumping all women together.          By May of 2019, Kersey appeared to agree it would

make sense to separately track the progress of African American women at


       11Garrett, split the East and West zones so that he could award Tim Fischer (White) top
performer in the East Zone.


                                                44
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 45 of 93 PageID #:163




McDonald’s, but Kersey admitted she could not get permission for this from

Kempczinski and/or Easterbrook. The race-specific review of McDonald’s claimed

progress on gender diversity that Domineca requested never occurred (or if it did, the

results were kept secret); and it was in April 2019, in the middle of Domineca’s effort

to obtain a race-specific review of the Company’s employment practices that

Kempczinski stated bluntly that the “numbers [of African Americans] don’t matter”

as alleged.

      100.    Also in February 2019, Domineca shared feedback and concern with

Charles Strong regarding negative interactions and poor treatment at the hands of

her manager, Luis Quintiliano. Charles Strong ignored Domineca’s appeal for help

and gave no feedback.

      101.    From May through October 2019, McDonald’s excluded Domineca from

Field First Task Force meetings, which she had been selected and qualified for in Q1

2019 as a result of being a “Top Performer” (despite Garrett’s refusal to recognize her

as a “Top Performer” as alleged). Two White employees, Allyson Peck and Dan Camp,

gave the Field First Task Force update in October 2019, even though their scorecard

performance was inferior to Domineca’s.

      102.    In June of 2019, on information and belief, Charles Robeson told Michael

Peaster (African American VP of Security Nationally) that Vicki was “mad” and he

didn’t understand why because he knew where Vicki came from.

      103.    Also in the second quarter of 2019, McDonald’s selected two White

employees, Doug Lorimer and Charlie Newburger, to be accelerated to the Vice




                                          45
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 46 of 93 PageID #:164




President level even though their performance and experience was inferior to that of

both Domineca and Vicki.

      104.   In August of 2019, Luis Quintiliano and HR Director Lorelie Parolin

(White) made false and vague accusations against Domineca that “’2 or 3 people were

afraid of [her]” but refused to provide any particulars, once again setting Domineca

up for the “Angry Black Woman” stereotype.

      105.   In August of 2019, Quintiliano and HR Director Lorelie Parolin

attempted to violate the confidentiality between Domineca and her personal coach to

obtain negative feedback on Domineca; they questioned Domineca’s coach and then

demanded feedback from Domineca which McDonald’s specifically stated would not

happen when Domineca accepted the “voluntary” coach.

      106.   In October 2019, after Vicki and Domineca through their attorneys

brought the substance of this Complaint to McDonald’s attention and after

McDonald’s engaged an outside counsel to respond:

         a. McDonald’s targeted Vicki and Domineca for exclusion from the October

             2019 MA2C meeting at the U.S. Executive Leadership Meeting in

             Chicago. Vicki was one (1) of five (5) founders of the MA2C (McDonald’s

             African American Counsel) which is dedicated to developing and

             supporting African American employees and increasing the quality and

             quantity of the Company’s commitment to diversity and inclusion.

             McDonald’s exclusion of Vicki and Domineca from this group is

             tragically ironic.




                                        46
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 47 of 93 PageID #:165




         b. McDonald’s placed targets on Vicki’s and Domineca’s backs and

              specifically notified their peers of these pending claims and instructed

              their peers to exclude and isolate them from usual and customary

              activities having nothing to do with these claims as punishment for

              speaking out against racism. When Vicki asked Harry Thomas, Jr., the

              host of the October 2019 MA2C meeting, why she wasn’t invited, he

              stated that McDonald’s leadership has specifically instructed him to not

              invite her because Vicki “had litigation” against McDonald’s.

         c. The number of company related and peer emails that Vicki and

              Domineca receive daily has substantially decreased (dried up),

              dwindling to a fraction of the number of emails received prior to October

              2019.

      107.    McDonald’s conduct in 2019 as alleged made it increasingly impossible

for Vicki and Domineca to do their jobs and constitutes constructive discharge in

retaliation for their complaints. These acts and omissions were sufficiently egregious

to establish constructive termination but these Plaintiffs refuse to resign from

McDonald’s.

                                        Injury

      108.    Because of continuing discrimination, hostile work environment and

unlawful retaliation, both Vicki and Domineca have suffered economic loss in

diminished past and future earnings in amounts to be proven at trial.




                                          47
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 48 of 93 PageID #:166




      109.   Had Vicki been given the same opportunities as her non-African

American counterparts, she reasonably would have been promoted to much higher

positions much earlier, would not have been demoted in the 2018 FFR, and would

have a substantially higher position today.

      110.   Over the years the continuing discrimination against Vicki in her career

trajectory is estimated to have cumulatively cost her over $2 million in lost pay and

benefits to date, including lucrative opportunities to acquire significantly more stock

in McDonald’s Corporation, as McDonald’s subjected Vicki to a race-based glass

ceiling she could not rise above despite doing excellent work for this Company since

1987 then unfairly demoted her.

      111.   Vicki’s economic losses will continue and can be projected through her

remaining work horizon. Her total damages will be several million dollars and will

be proven at trial.

      112.   Despite earning her advancement to near parity with Vicki in a

comparatively short time, Domineca has also suffered discrimination in her career

trajectory at McDonald’s as she has not advanced as far as Whites that joined the

Company in its AOP, many of whom had inferior credentials and did not attain

Domineca’s “top talent” designation.

      113.   Had Domineca been given the same opportunities as her non-African

American counterparts, she reasonably would have been promoted to much higher

positions much earlier, would not have been demoted in the 2018 FFR, and would

have a substantially higher position today.




                                          48
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 49 of 93 PageID #:167




      114.   Over the years the continuing discrimination against Domineca in her

career trajectory is estimated to have cumulatively cost her hundreds of thousands of

dollars in lost pay and benefits (including lucrative opportunities to acquire

significantly more stock in McDonald’s Corporation) to date and lost opportunities for

further promotions.

      115.   Domineca’s economic losses will continue and can be projected through

her remaining work horizon (which is longer than Vicki’s). Her total damages are

estimated to be several million dollars and will be proven at trial.

      116.   Because of continuing discrimination, hostile work environment and

unlawful retaliation, both Vicki and Domineca have suffered emotional distress,

humiliation and related physical suffering.

                       Pattern & Practice Discrimination

      117.   Prior to the leadership and control of Easterbrook and Kempczinski,

McDonald’s pattern and practice of discrimination against African American

employees had been the Company’s covert de facto policy.

      118.   Under the leadership and control of Easterbrook and Kempczinski, the

Company’s previously covert pattern and practice of discrimination became overt and

was extended to discrimination against customers and store Owner/Operators.

      119.   The disparate treatment, hostile work environment, retaliation and

conduct constituting constructive terminations suffered by Vicki and Domineca were

intentionally inflicted upon them by McDonald’s as part of the Company’s pattern

and practice of discrimination.




                                          49
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 50 of 93 PageID #:168




      120.   Easterbrook intended that McDonald’s perpetrate a pattern and

practice of discriminatory conduct against African Americans or in the alternative,

he ratified that pattern and practice and failed to stop it.

      121.   Kempczinski intended that McDonald’s perpetrate a pattern and

practice of discriminatory conduct against African Americans or in the alternative,

he ratified that pattern and practice and failed to stop it.

      122.   In addition, as alleged in this Complaint, Kempczinski participated

directly in one or more discriminatory actions against Vicki and Domineca, including

but not limited to approving the 2018 Field First Restructure.

      123.   Also as alleged in this Complaint, Charles Strong also participated

directly in one or more discriminatory actions against Vicki and Domineca, and he

participated at a supervisory level in the Company’s pattern and practice of

discrimination against African Americans.

           Section 1981 of the Civil Rights Act of 1870 (as amended)

      124.   Section 1981 of the Civil Rights Act of 1870, 42 U.S.C. §1981 (“Section

1981”) was enacted after the Civil War to empower the newly freed slaves and their

descendants to participate in the American economy and other aspects of American

life on equal terms with White citizens. It provides:

      a)     Statement of equal rights:

             All persons within the jurisdiction of the United States shall have
             the same right in every State and Territory to make and enforce
             contracts, to sue, be parties, give evidence, and to the full and
             equal benefit of all laws and proceedings for the security of
             persons and property as enjoyed by white citizens, and shall be
             subject to like punishment, pains, penalties, taxes, licenses, and
             exactions of every kind, and to no other.


                                           50
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 51 of 93 PageID #:169




      b)     “Make and enforce contracts” defined:

             For this section, the term “make and enforce contracts” includes
             the making, performance, modification, and termination of
             contracts, and the enjoyment of all benefits, privileges, terms, and
             conditions of the contractual relationship.

      c)     Protection against impairment:

             The rights protected by this section are protected against
             impairment by nongovernmental discrimination and impairment
             under color of State law.

      125.   Vicki and Domineca are persons within the jurisdiction of the United

States.

      126.   Vicki’s and Domineca’s employment by McDonald’s are “contractual

relationships” under Section 1981.

      127.   Under Section 1981, Vicki and Domineca have the same rights as white

citizens to make and enforce her employment contract with McDonald’s, including

the making, performance, modification, and termination of their contracts, and the

enjoyment of all benefits, privileges, terms, and conditions of their employment

relationships with McDonald’s.

      128.   The conduct of these Defendants egregiously violates Section 1981 and

all other laws intended to promote racial equality in employment. Contrary to the

intent of Section 1981 to integrate African Americans into American economic life,

McDonald’s and the individual Defendants have sought to intentionally exclude or

otherwise reduce the visibility of African Americans as executive employees and in

franchise ownership and as paying retail customers. The full weight of 42 U.S.C.

§1981 must be brought to bear against these Defendants.



                                          51
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 52 of 93 PageID #:170




                                      Count I

         Victoria Guster-Hines’ Claim Against All Defendants for
   Disparate Treatment based upon Race in Violation of 42 U.S.C. §1981

      129.   Plaintiff Victoria Guster-Hines re-alleges paragraphs 1-128 as though

set forth herein.

      130.   McDonald’s violated 42 U.S.C. §1981, by engaging in the disparate

treatment toward Vicki by subjecting her to worse terms of employment than

comparable White employees.

      131.   McDonald’s further violated 42 U.S.C §1981 by denying Vicki her

enjoyment of the benefits, privileges terms of her employment relationship as an

executive with the company.

      132.   Without limitations, as acts or omissions constituting disparate

treatment, McDonald’s denied Vicki:

          a. Her right to be treated as an equal in a diverse environment.

          b. Her right to equality in the work assignments, evaluation of her

             performance and professional advancement.

          c. Her right to be treated with respect and dignity.

          d. Her right to be considered for and receive opportunities, growth and

             promotion the same as White executives.

          e. Her right to be fairly evaluated and fairly treated in the 2018 FFR.

          f. Her right to be protected from being subject to hostile work

             environment, including but not limited to being called a “N Word” and

             other racist and stereotypical names at work.



                                         52
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 53 of 93 PageID #:171




          g. Her right to be free from and not being subject to unlawful retaliation.

      133.   In violation of Section 1981, and without limitation, McDonald’s

discriminated against Vicki under the doctrine of respondeat superior regarding the

acts and omissions of its officers and employees as alleged in this Complaint.

      134.   In the ways alleged in this Complaint, McDonald’s and the individual

defendants knowingly discriminated against Vicki based on race and knowingly

treated comparable White Officers preferably.

      135.   The conduct of McDonald’s and the individual defendants was

intentional or in reckless disregard to Vicki’s right to equality.

      136.   The conduct of McDonald’s and the individual defendants was part of a

pattern and practice of discriminatory treatment within McDonald’s.

      137.   As the direct and proximate result of the Defendants’ violations of

Section 1981, Vicki has suffered substantial damages, including, without limitation,

actual and consequential damages for economic loss in amounts to be proven at trial.

      138.   As the direct and proximate result of the Defendants’ violations of

Section 1981, Vicki has also suffered substantial non-economic damages, including,

without limitation, emotional and physical suffering and distress, humiliation, and

intangible injury from the deprivations of civil rights.

      139.   The discriminatory conduct of the Defendants continued despite

protestation by Vicki and other African American employees and owners/operators.




                                           53
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 54 of 93 PageID #:172




      140.    McDonald’s discriminatory conduct was intentional and malicious,

making punitive or exemplary damages necessary to punish McDonald’s and deter

other companies from like misconduct.

      141.    Steven Easterbrook’s discriminatory conduct was intentional and

malicious, making punitive or exemplary damages necessary to punish him and deter

other corporate executives in similar positions of authority from like misconduct.

      142.    Chris Kempczinski’s discriminatory conduct was intentional and

malicious, making punitive or exemplary damages necessary to punish him and deter

other corporate executives in similar positions of authority from like misconduct.

      143.    Charles Strong’s discriminatory conduct was intentional and malicious,

making punitive or exemplary damages necessary to punish him and deter other

corporate executives in similar positions of authority from like misconduct.

                                  Prayer for Relief

      WHEREFORE, on Count I under 42 U.S.C. §1981 and 42 U.S.C. §1988,

Plaintiff Victoria Guster-Hines requests the entry of judgment against each

Defendant imposing individual and joint and several liability for:

         A.      Actual and consequential damages, both economic and non-economic,

                 to be proven at trial;

         B.      Punitive damages sufficient to punish each Defendant and deter

                 other companies and their controlling executives from like

                 misconduct;

         C.      Costs of suit;




                                          54
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 55 of 93 PageID #:173




          D.      Attorneys’ fees; and

          E.      Such other relief available under law and deemed just and proper.

                                         Count II

           Domineca Neal’s Claim Against All Defendants for
   Disparate Treatment based upon Race in Violation of 42 U.S.C. §1981

      144.     Plaintiff Domineca Neal re-alleges paragraphs 1-143 as though set forth

herein.

      145.     McDonald’s violated 42 U.S.C.§1981, by engaging in the disparate

treatment toward Domineca by subjecting her to worse terms of employment than

comparable White employees.

      146.     McDonald’s further violated 42 U.S.C §1981 by denying Domineca her

enjoyment of the benefits, privileges terms of her employment relationship as an

executive with the company.

      147.     Without limitations, as acts or omissions constituting disparate

treatment, McDonald’s denied Domineca:

          a. Her right to be treated as an equal in a diverse environment.

          b. Her right to equality in the work assignments, evaluation of her

               performance and professional advancement.

          c. Her right to be treated with respect and dignity.

          d. Her right to be considered for and receive opportunities, growth and

               promotion the same as White executives.

          e. Her right to be fairly evaluated and fairly treated in the 2018 FFR.




                                           55
   Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 56 of 93 PageID #:174




          f. Her right to be protected from being subject to hostile work

             environment, including but not limited to being called racist and

             stereotypical names at work.

          g. Her right to be free from and not being subject to unlawful retaliation.

      148.   In violation of Section 1981 McDonald’s discriminated against Domineca

under the doctrine of respondeat superior regarding the acts and omissions of its

officers and employees as alleged in this Complaint.

      149.   In the ways alleged in this Complaint, McDonald’s and the individual

defendants knowingly discriminated against Domineca based on race and knowingly

treated comparable white Officers preferably.

      150.   The conduct of McDonald’s and the individual defendants was

intentional or in reckless disregard to Domineca’s right to equality.

      151.   The conduct of McDonald’s and the individual defendants was part of a

pattern and practice of discriminatory treatment within McDonald’s.

      152.   As the direct and proximate result of the Defendants’ violations of

Section 1981, Domineca has suffered substantial damages, including, without

limitation, actual and consequential damages for economic loss in amounts to be

proven at trial.

      153.   As the direct and proximate result of the Defendants’ violations of

Section 1981, Domineca has also suffered substantial non-economic damages,

including, without limitation, emotional and physical suffering and distress,

humiliation, and intangible injury from the deprivations of civil rights.




                                          56
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 57 of 93 PageID #:175




      154.     The discriminatory conduct of the Defendants continued despite

protestation    by   Domineca     and      other   African   American   employees   and

owners/operators.

      155.     McDonald’s discriminatory conduct was intentional and malicious,

making punitive or exemplary damages necessary to punish McDonald’s and deter

other companies from like misconduct.

      156.     Steven Easterbrook’s discriminatory conduct was intentional and

malicious, making punitive or exemplary damages necessary to punish him and deter

other corporate executives in similar positions of authority from like misconduct.

      157.     Chris Kempczinski’s discriminatory conduct was intentional and

malicious, making punitive or exemplary damages necessary to punish him and deter

other corporate executives in similar positions of authority from like misconduct.

      158.     Charles Strong’s discriminatory conduct was intentional and malicious,

making punitive or exemplary damages necessary to punish him and deter other

corporate executives in similar positions of authority from like misconduct.

                                   Prayer for Relief

      WHEREFORE, on Count II under 42 U.S.C. §1981 and 42 U.S.C. §1988,

Plaintiff Domineca Neal requests the entry of judgment against each Defendant

imposing individual and joint and several liability for:

          A.      Actual and consequential damages, both economic and non-economic,

                  to be proven at trial;

          B.      Punitive damages sufficient to punish each Defendant and deter




                                             57
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 58 of 93 PageID #:176




                    other companies and their controlling executives from like

                    misconduct;

          C.        Costs of suit;

          D.        Attorneys’ fees; and

          E.        Such other relief available under law and deemed just and proper.

                                           Count III

            Victoria Guster-Hines’ Claim Against All Defendants
          Hostile Work Environment in Violation of 42 U.S.C. §1981

      159.     Plaintiff Victoria Guster-Hines re-alleges paragraphs 1-158 as though

set forth herein.

      160.     McDonald’s violated 42 U.S.C.§1981 by subjecting Vicki to a hostile

work environment by allowing and fostering an intolerant atmosphere and failing or

refusing to address blatant discrimination, disrespect and disregard for African

Americans and their work-place issues.

      161.     Without limitation, McDonald’s acts or omissions constituting a Hostile

Work Environment include:

          a. Steven Easterbrook’s and Chris Kempczinski’s utter disregard for

               African American employees’ and owner/operator’s deep concerns

               regarding troubling racial trends inside McDonald’s.

          b. Taking their lead from the top, White executives at McDonald’s are

               comfortable openly displaying their bigotry and hostility toward African

               Americans to “keep them in their place” which is subordinate to White.

               For instance, HR executive Laura Granger felt comfortable telling



                                              58
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 59 of 93 PageID #:177




             Plaintiff Vicki that her 14-year-old daughter was afraid to go to school

             because there were too many Black children there.

         c. White executives have called African Americans names, including the

             N-Word, with no repercussions.

         d. White executives threatened African Americans physically with no

             repercussions.

         e. Kempczinski openly stated, in the presence of African American

             employees, that African American presence and participation in

             leadership does not matter.

         f. McDonald’s intentionally and publicly ignored Vicki’s top of the chart

             performance while, publicly lauding the performance of much less

             successful White executives.

         g. McDonald’s has repeatedly ignored Vicki’s pleas for equal treatment for

             herself and other African American employees.

         h. McDonald’s ignores overt and implicit bias against African Americans.

         i. Since learning of Vicki’s claims against McDonald’s, it has notified her

             peers of the claims and instructed them to exclude her and isolate her

             from usual and customary activities having nothing to do with her

             claims as punishment for speaking out against racism.

      162.   In further violation of Section 1981, McDonald’s subjected Vicki to

hostile environment under the doctrine of respondeat superior regarding the acts and




                                           59
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 60 of 93 PageID #:178




omissions of Steven Easterbrook, Chris Kempczinski, Charles Strong, Melissa

Kersey, Bill Garrett and Luis Quintiliano, among others.

      163.   In further violation of Section 1981 McDonald’s directly discriminated

against Vicki and created a severe, pervasive, intimidating, hostile and abusive work

environment when it openly stated that African American presence and participation

in leadership does not matter and failed or refused to address incidents of verbal

assault and physical threats against African Americans at McDonald’s; McDonald’s

intent was to keep African Americans in their place.

      164.   As the direct and proximate result of the Defendants’ violations of

Section 1981, Vicki has suffered substantial damages, including, without limitation,

actual and consequential damages for economic loss in amounts proven at trial.

      165.   As the direct and proximate result of the Defendants’ violations of

Section 1981 Vicki has also suffered substantial non-economic damages, including,

without limitation, emotional and physical suffering and distress, humiliation, and

intangible injury from the deprivations of civil rights; the stress caused her to suffer

a severe anxiety attack requiring hospital attention during a McDonald’s regional

meeting.

      166.   McDonald’s continued its discriminatory conduct creating a hostile

environment despite Vicki’s protestations.

      167.   McDonald’s discriminatory conduct creating a hostile environment was

intentional and malicious, making punitive or exemplary damages necessary to

punish McDonald’s and deter other companies from like misconduct.




                                          60
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 61 of 93 PageID #:179




      168.    Steven Easterbrook’s discriminatory conduct creating a hostile

environment was intentional and malicious, making punitive or exemplary damages

necessary to punish him and deter other corporate executives in similar positions of

authority from like misconduct.

      169.    Chris   Kempczinski’s       discriminatory   conduct   creating   a   hostile

environment was intentional and malicious, making punitive or exemplary damages

necessary to punish him and deter other corporate executives in similar positions of

authority from like misconduct.

      170.    Charles Strong’s discriminatory conduct creating a hostile environment

was intentional and malicious, making punitive or exemplary damages necessary to

punish him and deter other corporate executives in similar positions of authority from

like misconduct.

                                  Prayer for Relief

      WHEREFORE, on Count III under 42 U.S.C. §1981 and 42 U.S.C. §1988,

Plaintiff Victoria Guster-Hines requests the entry of judgment against each

Defendant imposing individual and joint and several liability for:

         A.      Actual and consequential damages, both economic and non-economic,

                 to be proven at trial;

         B.      Punitive damages sufficient to punish each Defendant and deter

                 other companies and their controlling executives from like

                 misconduct;

         C.      Costs of suit;




                                             61
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 62 of 93 PageID #:180




          D.      Attorneys’ fees; and

          E.      Such other relief available under law and deemed just and proper.

                                         Count IV

               Domineca Neal’s Claim Against All Defendants
          Hostile Work Environment in Violation of 42 U.S.C. §1981

      171.     Plaintiff Domineca Neal re-alleges paragraphs 1-170 as though set forth

herein.

      172.     McDonald’s violated 42 U.S.C.§1981 by subjecting Domineca to a hostile

work environment by allowing and fostering an intolerant atmosphere and failing or

refusing to address blatant discrimination, disrespect and disregard for African

Americans and their work-place issues.

      173.     Without limitation, McDonald’s acts or omissions constituting a Hostile

Work Environment include:

          a. Steven Easterbrook’s and Chris Kempczinski’s utter disregard for

               African American employees’ and owner/operator’s deep concerns

               regarding troubling racial trends inside McDonald’s.

          b. White executives have called African Americans names, including the

               “N Word”, with no repercussions.

          c. White executives threatened African Americans physically with no

               repercussions.

          d. Kempczinski openly stated, in the presence of African American

               employees, that African American presence and participation in

               leadership does not matter.



                                             62
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 63 of 93 PageID #:181




         e. McDonald’s intentionally and publicly ignored Domineca’s top of the

             chart performance while, publicly lauding the performance of much less

             successful White executives.

         f. McDonald’s has repeatedly ignored Domineca’s pleas for equal

             treatment for herself and other African American employees.

         g. McDonald’s ignores overt and implicit bias against African Americans.

         h. Since learning of Domineca’s claims against McDonald’s, it has notified

             her peers of the claims and instructed them to exclude her and isolate

             her from usual and customary activities having nothing to do with her

             claims as punishment for speaking out against racism.

      174.   In violation of Section 1981, and without limitation, McDonald’s

subjected Domineca to hostile environment under the doctrine of respondeat superior

regarding the acts and omissions of Steven Easterbrook, Chris Kempczinski, Charles

Strong, Melissa Kersey, Bill Garrett and Luis Quintiliano, among others.

      175.   In violation of Section 1981 McDonald’s directly discriminated against

Domineca and created a severe, pervasive, intimidating, hostile and abusive work

environment when it openly stated that African American presence and participation

in leadership does not matter and failed or refused to address incidents of verbal

assault and physical threats against African Americans at McDonald’s; McDonald’s

intent was to keep African Americans in their place.

      176.   As the direct and proximate result of the Defendants’ violations of

Section 1981, Domineca has suffered substantial damages, including, without




                                        63
   Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 64 of 93 PageID #:182




limitation, actual and consequential damages for economic loss in amounts to be

proven at trial.

      177.   As the direct and proximate result of the Defendants’ violations of

Section 1981 Domineca has also suffered substantial non-economic damages,

including, without limitation, emotional and physical suffering and distress,

humiliation, and intangible injury from the deprivations of civil rights.

      178.   McDonald’s continued its discriminatory conduct creating a hostile

environment despite Domineca’s protestations.

      179.   McDonald’s discriminatory conduct creating a hostile environment was

intentional and malicious, making punitive or exemplary damages necessary to

punish McDonald’s and deter other companies from like misconduct.

      180.   Steven Easterbrook’s discriminatory conduct creating a hostile

environment was intentional and malicious, making punitive or exemplary damages

necessary to punish him and deter other corporate executives in similar positions of

authority from like misconduct.

      181.   Chris   Kempczinski’s    discriminatory   conduct   creating   a   hostile

environment was intentional and malicious, making punitive or exemplary damages

necessary to punish him and deter other corporate executives in similar positions of

authority from like misconduct.

      182.   Charles Strong’s discriminatory conduct creating a hostile environment

was intentional and malicious, making punitive or exemplary damages necessary to




                                          64
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 65 of 93 PageID #:183




punish him and deter other corporate executives in similar positions of authority from

like misconduct.

                                     Prayer for Relief

      WHEREFORE, on Count IV under 42 U.S.C. §1981 and 42 U.S.C. §1988,

Plaintiff Domineca Neal requests the entry of judgment against each Defendant

imposing individual and joint and several liability for:

          A.        Actual and consequential damages, both economic and non-economic,

                    to be proven at trial;

          B.        Punitive damages sufficient to punish each Defendant and deter

                    other companies and their controlling executives from like

                    misconduct;

          C.        Costs of suit;

          D.        Attorneys’ fees; and

          E.        Such other relief available under law and deemed just and proper.

                                             Count V

               Victoria Guster-Hines’ Claims Against All Defendants
                Unlawful Retaliation in Violation of 42 U.S.C. §1981

      183.     Plaintiff Victoria Guster-Hines re-alleges paragraphs 1-182 as though

set forth herein.

      184.     McDonald’s violated Section 1981, without limitation, by retaliating

against Vicki for speaking out on issues of race, protesting racial discrimination

against her and others within McDonald’s, and prosecuting her claims against

McDonald’s.



                                               65
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 66 of 93 PageID #:184




      185.   In violation of Section 1981, and without limitation, McDonald’s

retaliated against Vicki under the doctrine of respondeat superior regarding the acts

and omissions of Steven Easterbrook, Chris Kempczinski, and Charles Strong, among

others, as stated in paragraphs above.

      186.   In violation of Section 1981, and without limitation, McDonald’s

retaliated against Vicki when she complained that it had discriminated against her

by singling her out for demotion when comparable White executives with less

credentials, experience at McDonald’s and worse performance were not demoted.

      187.   In violation of Section 1981, and without limitation, Steven Easterbrook,

Chris Kempczinski and Charles Strong specifically retaliated against Vicki for

speaking up for her rights to be treated equally with comparable White executives

and requesting that she be restored to her Vice President position after the FFR.

      188.   In violation of Section 1981, and without limitation, Steven Easterbrook,

Chris Kempczinski, and Charles Strong, among others, retaliated against Vicki when

her counsel notified McDonald’s of the claims. Specifically, in October of 2019, after

being notified of Vicki’s impending claims and during the US Executive Leadership

meeting in Chicago, McDonald’s leadership intentionally excluded Vicki and

Domineca from a MA2C meeting (a group that allowed minority employees to discuss

diversity and inclusion issues); and by this and their other acts and omissions the

Defendants attempted to constructively terminate Vicki.

      189.   The conduct of McDonald’s and the individual Defendants was

intentional and/or in reckless disregard to Vicki’s rights.




                                          66
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 67 of 93 PageID #:185




      190.   As the direct and proximate result of the Defendants’ violations of

Section 1981, Vicki has suffered substantial damages, including, without limitation,

actual and consequential damages for economic loss in amounts proven at trial.

      191.   As the direct and proximate result of the Defendants’ violations of

Section 1981, Vicki has also suffered substantial non-economic damages, including,

without limitation, emotional and physical suffering and distress, humiliation, and

intangible injury from the deprivations of civil rights.

      192.   The unlawful retaliation by Defendants continued despite Vicki’s

protestations.

      193.   McDonald’s unlawful retaliation was intentional and malicious, making

punitive or exemplary damages necessary to punish McDonald’s and deter other

companies from like misconduct.

      194.   Steven Easterbrook’s retaliatory conduct was intentional and malicious,

making punitive or exemplary damages necessary to punish him and deter other

corporate executives in similar positions of authority from like misconduct.

      195.   Chris   Kempczinski’s    discriminatory       conduct   creating   a   hostile

environment was intentional and malicious, making punitive or exemplary damages

necessary to punish him and deter other corporate executives in similar positions of

authority from like misconduct.

      196.   Charles Strong’s discriminatory conduct creating a hostile environment

was intentional and malicious, making punitive or exemplary damages necessary to




                                          67
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 68 of 93 PageID #:186




punish him and deter other corporate executives in similar positions of authority from

like misconduct.

                                   Prayer for Relief

      WHEREFORE, on Count V under 42 U.S.C. §1981 and 42 U.S.C. §1988,

Plaintiff Victoria Guster-Hines requests the entry of judgment against each

Defendant imposing individual and joint and several liability for:

          A.      Actual and consequential damages, both economic and non-economic,

                  to be proven at trial;

          B.      Punitive damages sufficient to punish each Defendant and deter

                  other companies and their controlling executives from like

                  misconduct;

          C.      Costs of suit;

          D.      Attorneys’ fees; and

          E.      Such other relief available under law and deemed just and proper.

                                           Count VI

                Domineca Neal’s Claims Against All Defendants
               Unlawful Retaliation in Violation of 42 U.S.C. §1981

      197.     Plaintiff Domineca Neal re-alleges paragraphs 1-196 as though set forth

herein.

      198.     McDonald’s violated Section 1981, without limitation, by retaliating

against Domineca for speaking out on issues of race, protesting racial discrimination

against her and others within McDonald’s, and prosecuting her claims against

McDonald’s.



                                              68
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 69 of 93 PageID #:187




      199.   In violation of Section 1981 McDonald’s retaliated against Domineca

under the doctrine of respondeat superior regarding the acts and omissions of Steven

Easterbrook, Chris Kempczinski, and Charles Strong, among others, as stated in

paragraphs above.

      200.   In violation of Section 1981, and without limitation, McDonald’s

retaliated against Domineca when she complained it had discriminated against her

by singling her out for demotion when comparable White executives with less

credentials and less experience at McDonald’s and worse performance were not

demoted.

      201.   In violation of Section 1981, and without limitation, Steven Easterbrook,

Chris Kempczinski and Charles Strong specifically retaliated against Domineca for

speaking up for her rights to be treated equally with comparable White executives

and requesting that she be restored to her Vice President position after the FFR.

      202.   In violation of Section 1981, and without limitation, Steven Easterbrook,

Chris Kempczinski and Charles Strong retaliated against Domineca when her

counsel notified McDonald’s of the claims. Specifically, in October of 2019, after being

notified of Domineca’s claims and during a U.S. Executive Leadership meeting in

Chicago, McDonald’s leadership told Domineca’s and Vicki’s peers they were

litigating against McDonald’s and specifically instructed them to exclude Domineca

and Vicki from a MA2C meeting (a group dedicated to developing and supporting

African American and increase the quality and quantity of the Company’s




                                          69
   Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 70 of 93 PageID #:188




commitment to diversity and inclusion); and by this and their other acts and

omissions the Defendants attempted to constructively terminate Domineca.

         203.   The conduct of McDonald’s and the individual Defendants was

intentional and/or in reckless disregard to Domineca’s rights.

         204.   As the direct and proximate result of the Defendants’ violations of

Section 1981, Domineca has suffered substantial damages, including, without

limitation, actual and consequential damages for economic loss in amounts proven at

trial.

         205.   As the direct and proximate result of the Defendants’ violations of

Section 1981, Domineca has also suffered substantial non-economic damages,

including, without limitation, emotional and physical suffering and distress,

humiliation, and intangible injury from the deprivations of civil rights.

         206.   The unlawful retaliation by Defendants continued despite Domineca’s

protestations.

         207.   McDonald’s unlawful retaliation was intentional and malicious, making

punitive or exemplary damages necessary to punish McDonald’s and deter other

companies from like misconduct.

         208.   Steven Easterbrook’s retaliatory conduct was intentional and malicious,

making punitive or exemplary damages necessary to punish him and deter other

corporate executives in similar positions of authority from like misconduct.

         209.   Chris Kempczinski’s retaliatory conduct creating a hostile environment

was intentional and malicious, making punitive or exemplary damages necessary to




                                           70
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 71 of 93 PageID #:189




punish him and deter other corporate executives in similar positions of authority from

like misconduct.

      210.     Charles Strong’s retaliatory conduct creating a hostile environment was

intentional and malicious, making punitive or exemplary damages necessary to

punish him and deter other corporate executives in similar positions of authority from

like misconduct.

                                     Prayer for Relief

      WHEREFORE, on Count VI under 42 U.S.C. §1981 and 42 U.S.C. §1988,

Plaintiff Domineca Neal requests the entry of judgment against each Defendant

imposing individual and joint and several liability for:

          A.        Actual and consequential damages, both economic and non-economic,

                    to be proven at trial;

          B.        Punitive damages sufficient to punish each Defendant and deter

                    other companies and their controlling executives from like

                    misconduct;

          C.        Costs of suit;

          D.        Attorneys’ fees; and

          E.        Such other relief available under law and deemed just and proper.

                                           Count VII
               Victoria Guster-Hines’ Claim Against McDonald’s for
                   Race Discrimination in Violation of Title VII

      211.     Plaintiff Victoria Guster-Hines re-alleges paragraphs 1-210 as though

set forth herein.



                                              71
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 72 of 93 PageID #:190




      212.   McDonald’s violated Title VII by engaging in the disparate treatment

toward Vicki by subjecting her to worse terms of employment than comparable Non-

African American employees.

      213.   McDonald’s violated Title VII, by engaging in racially discriminatory

behavior toward other African Americans, including McDonald’s franchisees and

customers, which had a disparate impact upon Vicki and subjected her to worse terms

of employment comparable to non-African American employees in addition to

constituting intentional disparate treatment against her.

      214.   McDonald’s further violated Title VII by denying Vicki her enjoyment of

the benefits and privileges terms of her employment relationship as an executive with

the company the same as non-African American executives..

      215.   Without limitations, as acts or omissions constituting disparate

treatment and/or causing disparate impact, McDonald’s denied Vicki:

         a. Her right to be treated as an equal in a diverse environment.

         b. Her right to equality in the work assignments, evaluation of her

             performance and professional advancement.

         c. Her right to be treated with respect and dignity.

         d. Her right to be considered for and receive opportunities, growth and

             promotion the same as White executives.

         e. Her right to be protected from being subject to hostile work

             environment, including but not limited to being exposed, on a day to day




                                         72
   Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 73 of 93 PageID #:191




             basis, to McDonald’s denigration, devaluation and dehumanization of

             African Americans, including executives, franchisees and customers.

          f. Her right to be free from and not subject to unlawful retaliation.

      216.   In violation of Title VII, and without limitation, McDonald’s

discriminated against Vicki under the doctrine of respondeat superior regarding the

acts and omissions of its officers and employees as alleged in this Complaint.

      217.   In the ways alleged in this Complaint, McDonald’s knowingly

discriminated against Vicki based on race and knowingly treated non-African

Americans preferably.

      218.   McDonald’s conduct was intentional or in reckless disregard to Vicki’s

right to equality.

      219.   McDonald’s conduct was part of a pattern and practice of discriminatory

treatment within McDonald’s.

      220.   As the direct and proximate result of McDonald’s violations of Title VII,

Vicki has suffered substantial damages, including, without limitation, actual and

consequential damages for economic loss in amounts to be proven at trial.

      221.   As the direct and proximate result of McDonald’s violations of Title VII,

Vicki has also suffered substantial non-economic damages, including, without

limitation, emotional and physical suffering and distress, humiliation, and intangible

injury from the deprivations of civil rights.

      222.   McDonald’s discriminatory conduct continued despite protestation by

Vicki and other African American employees and owners/operators.




                                           73
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 74 of 93 PageID #:192




      223.    McDonald’s discriminatory conduct was intentional and malicious,

making punitive or exemplary damages necessary to punish McDonald’s and deter it

and other companies from like misconduct.

      224.    Steven Easterbrook’s discriminatory conduct was intentional and

malicious, making punitive or exemplary damages necessary to punish McDonald’s

and deter it and other corporations from like misconduct.

      225.    Chris Kempczinski’s discriminatory conduct was intentional and

malicious, making punitive or exemplary damages necessary to punish McDonald’s

and deter it and other corporations from like misconduct.

      226.    Charles Strong’s discriminatory conduct was intentional and malicious,

making punitive or exemplary damages necessary to punish McDonald’s and deter it

and other corporations from like misconduct.

                                  Prayer for Relief

      WHEREFORE, on Count VII under Title VII, of the Civil Rights Act of 1964,

as amended, 42 U.S.C. § 2000e et.seq., Plaintiff Victoria Guster-Hines requests the

entry of judgment against McDonald’s for:

         A.      Actual and consequential damages, both economic and non-economic,

                 to be proven at trial;

         B.      Punitive damages sufficient to punish McDonald’s and deter it and

                 other companies from like misconduct;

         C.      Costs of suit;

         D.      Attorneys’ fees; and




                                          74
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 75 of 93 PageID #:193




          E.      Such other relief available under law and deemed just and proper.

                                      Count VIII

                   Domineca Neal’s Claim Against McDonald’s
                for Race Discrimination in Violation of Title VII

      227.     Plaintiff Domineca Neal re-alleges paragraphs 1-226 as though set forth

herein.

      228.     McDonald’s violated Title VII by engaging in the disparate treatment

toward Domineca by subjecting her to worse terms of employment than comparable

Non-African American employees.

      229.     McDonald’s violated Title VII, by engaging in racially discriminatory

behavior toward other African Americans, including McDonald’s franchisees and

customers, which had a disparate impact upon Domineca and subjected her to worse

terms of employment comparable to non-African American employees in addition to

constituting intentional disparate treatment against her.

      230.     McDonald’s further violated Title VII by denying Domineca her

enjoyment of the benefits and privileges terms of her employment relationship as an

executive with the company the same as non-African American executives..

      231.     Without limitations, as acts or omissions constituting disparate

treatment and/or causing disparate impact, McDonald’s denied Domineca:

          a. Her right to be treated as an equal in a diverse environment.

          b. Her right to equality in the work assignments, evaluation of her

               performance and professional advancement.

          c. Her right to be treated with respect and dignity.



                                          75
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 76 of 93 PageID #:194




         d. Her right to be considered for and receive opportunities, growth and

             promotion the same as non-African American executives.

         e. Her right to be protected from being subject to hostile work

             environment, including but not limited to being exposed, on a day to day

             basis, to McDonald’s denigration, devaluation and dehumanization of

             African American franchisees and customers as part of purportedly

             legitimate business activities.

         f. Her right to be free from and not subject to unlawful retaliation.

      232.   In violation of Title VII, and without limitation, McDonald’s

discriminated against Domineca under the doctrine of respondeat superior regarding

the acts and omissions of its officers and employees as alleged in this Complaint.

      233.   In the ways alleged in this Complaint, McDonald’s knowingly

discriminated against Domineca based on race and knowingly treated non-African

Americans preferably.

      234.   McDonald’s conduct was intentional or in reckless disregard to

Domineca right to equality.

      235.   McDonald’s conduct was part of a pattern and practice of discriminatory

treatment within McDonald’s.

      236.   As the direct and proximate result of the McDonald’s violations of Title

VII, Domineca has suffered substantial damages, including, without limitation,

actual and consequential damages for economic loss in amounts to be proven at trial.




                                          76
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 77 of 93 PageID #:195




      237.   As the direct and proximate result of McDonald’s violations of Title VII,

Domineca has also suffered substantial non-economic damages, including, without

limitation, emotional and physical suffering and distress, humiliation, and intangible

injury from the deprivations of civil rights.

      238.   McDonald’s discriminatory conduct continued despite protestation by

Domineca and other African American employees and owners/operators.

      239.   McDonald’s discriminatory conduct was intentional and malicious,

making punitive or exemplary damages necessary to punish McDonald’s and deter it

and other companies from like misconduct.

      240.   Steven Easterbrook’s discriminatory conduct was intentional and

malicious, making punitive or exemplary damages necessary to punish McDonald’s

and deter it and other corporations from like misconduct.

      241.   Chris Kempczinski’s discriminatory conduct was intentional and

malicious, making punitive or exemplary damages necessary to punish McDonald’s

and deter it and other corporations from like misconduct.

      242.   Charles Strong’s discriminatory conduct was intentional and malicious,

making punitive or exemplary damages necessary to punish McDonald’s and deter it

and other corporations from like misconduct.

                                  Prayer for Relief

      WHEREFORE, on Count VIII under Title VII, of the Civil Rights Act of 1964,

as amended, 42 U.S.C. § 2000e et.seq., Plaintiff Domineca Neal requests the entry of

judgment against McDonald’s for:




                                           77
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 78 of 93 PageID #:196




          A.        Actual and consequential damages, both economic and non-economic,

                    to be proven at trial;

          B.        Punitive damages sufficient to punish each Defendant and deter it

                    and other companies from like misconduct;

          C.        Costs of suit;

          D.        Attorneys’ fees; and

          E.        Such other relief available under law and deemed just and proper.

                                             Count IX

                Victoria Guster-Hines’ Claim Against McDonald’s
             for Hostile Work Environment in Violation of Title VII

      243.     Plaintiff Victoria Guster-Hines re-alleges paragraphs 1-242 as though

set forth herein.

      244.     McDonald’s violated Title VII by subjecting Vicki to a hostile work

environment by allowing and fostering an intolerant atmosphere and failing or

refusing to address blatant discrimination, disrespect and disregard for African

Americans and their work-place issues.

      245.     Without limitation, McDonald’s acts or omissions constituting a Hostile

Work Environment include:

          a. Steven Easterbrook’s and Chris Kempczinski’s blatant and utter

               disregard for African American employees’ and owner/operator’s deep

               concerns regarding troubling racial trends inside McDonald’s.

          b. Taking their lead from the top, White executives at McDonald’s are

               comfortable openly displaying their bigotry and hostility toward African



                                                78
Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 79 of 93 PageID #:197




         Americans to “keep them in their place” which is subordinate to White.

         For instance, HR executive Laura Granger felt comfortable stating that

         her 14-year-old daughter was afraid to go to school because there were

         too many Black children there and stating it directly to Vicki.

      c. White executives have called African Americans names, including the

         N-Word, with no repercussions.

      d. White executives threatened African Americans physically with no

         repercussions.

      e. Kempczinski openly stated, in the presence of African American

         employees, that African American presence and participation in

         leadership does not matter.

      f. McDonald’s intentionally and publicly ignored Vicki’s top of the chart

         performance while publicly lauding the performance of much less

         successful White executives.

      g. McDonald’s has repeatedly ignored Vicki’s pleas for equal treatment for

         herself and other African American employees.

      h. McDonald’s ignores overt and implicit bias against African Americans.

      i. Since learning of Vicki’s claims against McDonald’s, it has notified her

         peers of the claims and instructed them to exclude her and isolate her

         from usual and customary activities having nothing to do with her

         claims as punishment for speaking out against racism.




                                       79
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 80 of 93 PageID #:198




      246.   In further violation of Title VII, McDonald’s subjected Vicki to hostile

environment under the doctrine of respondeat superior regarding the acts and

omissions of Steven Easterbrook, Chris Kempczinski, Charles Strong, Melissa

Kersey, Bill Garrett and Luis Quintiliano, among others.

      247.   In further violation of Title VII, McDonald’s directly discriminated

against Vicki and created a severe, pervasive, intimidating, hostile and abusive work

environment when it openly stated that African American presence and participation

in leadership does not matter and failed or refused to address incidents of verbal

assault and physical threats against African Americans at McDonald’s; McDonald’s

intent was to keep African Americans in their place.

      248.   As the direct and proximate result of the Defendants’ violations of Title

VII, Vicki has suffered substantial damages, including, without limitation, actual and

consequential damages for economic loss in amounts proven at trial.

      249.   As the direct and proximate result of the Defendants’ violations of Title

VII, Vicki has also suffered substantial non-economic damages, including, without

limitation, emotional and physical suffering and distress, humiliation, and intangible

injury from the deprivations of civil rights; the stress caused her to suffer a severe

anxiety attack requiring hospital attention during a McDonald’s regional meeting.

      250.   McDonald’s continued its discriminatory conduct creating a hostile

environment despite Vicki’s protestations.

      251.   McDonald’s discriminatory conduct had a disparate impact upon Vicki

as she was forced to endure and, furthermore, appear to be complicit in a veiled but




                                         80
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 81 of 93 PageID #:199




targeted attack on the dignity, value and worthiness of African Americans, including

executives, franchisees and customers.

      252.    McDonald’s discriminatory conduct creating a hostile environment was

intentional and malicious, making punitive or exemplary damages necessary to

punish McDonald’s and deter it and other companies from like misconduct.

      253.    Steven Easterbrook’s discriminatory conduct creating a hostile

environment was intentional and malicious, making punitive or exemplary damages

necessary to punish McDonald’s and deter it and other companies from like

misconduct.

      254.    Chris   Kempczinski’s       discriminatory   conduct   creating   a   hostile

environment was intentional and malicious, making punitive or exemplary damages

necessary to punish McDonald’s and deter it and              other companies from like

misconduct.

      255.    Charles Strong’s discriminatory conduct creating a hostile environment

was intentional and malicious, making punitive or exemplary damages necessary to

punish McDonald’s and deter it and other companies from like misconduct.

                                  Prayer for Relief

      WHEREFORE, on Count IX under Title VII, of the Civil Rights Act of 1964, as

amended, 42 U.S.C. § 2000e et.seq., Plaintiff Victoria Guster-Hines requests the

entry of judgment against McDonald’s imposing liability for:

         A.      Actual and consequential damages, both economic and non-economic,

                 to be proven at trial;




                                             81
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 82 of 93 PageID #:200




          B.      Punitive damages sufficient to punish each Defendant and deter it

                  and other companies from like misconduct;

          C.      Costs of suit;

          D.      Attorneys’ fees; and

          E.      Such other relief available under law and deemed just and proper.

                                         Count X

                Domineca Neal’s Claim Against McDonald’s for
               Hostile Work Environment in Violation of Title VII

      256.     Plaintiff Domineca Neal re-alleges paragraphs 1-255 as though set forth

herein.

      257.     McDonald’s violated Title VII by subjecting Domineca to a hostile work

environment by allowing and fostering an intolerant atmosphere and failing or

refusing to address blatant discrimination, disrespect and disregard for African

Americans and their work-place issues.

      258.     Without limitation, McDonald’s acts or omissions constituting a Hostile

Work Environment include:

          a. Steven Easterbrook’s and Chris Kempczinski’s blatant and utter

               disregard for African American employees’ and owner/operator’s deep

               concerns regarding troubling racial trends inside McDonald’s.

          b. Taking their lead from the top, White executives at McDonald’s are

               comfortable openly displaying their bigotry and hostility toward African

               Americans to “keep them in their place” which is subordinate to White.

               For instance, in February 2019, Domineca was the top U.S. performer



                                           82
Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 83 of 93 PageID #:201




         in 2018 through year-to-date 2019, but Bill Garrett (SVP of US

         Operations) intentionally and repeatedly skipped Domineca’s name as

         he publicly read off the list of top performers shown on a large screen;

         he simultaneously and intentionally denied her the recognition she

         deserved and humiliated her in front of her peers and Company

         executives.

      c. White executives have called African Americans names, including the

         N-Word, with no repercussions.

      d. White executives threatened African Americans physically with no

         repercussions.

      e. Kempczinski openly stated, in the presence of African American

         employees, that African American presence and participation in

         leadership does not matter.

      f. McDonald’s intentionally and publicly ignored Domineca’s top of the

         chart performance while publicly lauding the performance of much less

         successful White executives.

      g. McDonald’s has repeatedly ignored Domineca’s pleas for equal

         treatment for herself and other African American employees.

      h. McDonald’s ignores overt and implicit bias against African Americans.

      i. Since learning of Domineca’s claims against McDonald’s, it has notified

         her peers of the claims and instructed them to exclude her and isolate




                                       83
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 84 of 93 PageID #:202




             her from usual and customary activities having nothing to do with her

             claims as punishment for speaking out against racism.

      259.   In further violation of Title VII, McDonald’s subjected Domineca to

hostile environment under the doctrine of respondeat superior regarding the acts and

omissions of Steven Easterbrook, Chris Kempczinski, Charles Strong, Melissa

Kersey, Bill Garrett and Luis Quintiliano, among others.

      260.   In further violation of Title VII, McDonald’s directly discriminated

against Domineca and created a severe, pervasive, intimidating, hostile and abusive

work environment when it openly stated that African American presence and

participation in leadership does not matter and failed or refused to address incidents

of verbal assault and physical threats against African Americans at McDonald’s;

McDonald’s intent was to keep African Americans in their place.

      261.   As the direct and proximate result of the Defendants’ violations of Title

VII, Vicki has suffered substantial damages, including, without limitation, actual and

consequential damages for economic loss in amounts proven at trial.

      262.   As the direct and proximate result of the Defendants’ violations of Title

VII, Domineca has also suffered substantial non-economic damages, including,

without limitation, emotional and physical suffering and distress, humiliation, and

intangible injury from the deprivations of civil rights.

      263.   McDonald’s continued its discriminatory conduct creating a hostile

environment despite Domineca’s protestations.




                                          84
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 85 of 93 PageID #:203




      264.    McDonald’s discriminatory conduct had a disparate impact upon

Domineca as she was forced to endure and, furthermore, appear to be complicit in a

veiled but targeted attack on the dignity, value and worthiness of African Americans,

including executives, franchisees and customers;

      265.    McDonald’s discriminatory conduct creating a hostile environment was

intentional and malicious, making punitive or exemplary damages necessary to

punish McDonald’s and deter it and other companies from like misconduct.

      266.    Steven Easterbrook’s discriminatory conduct creating a hostile

environment was intentional and malicious, making punitive or exemplary damages

necessary to punish McDonald’s and deter it and other companies from like

misconduct.

       267. Chris    Kempczinski’s   discriminatory   conduct   creating   a   hostile

environment was intentional and malicious, making punitive or exemplary damages

necessary to punish McDonald’s and deter it and other companies from like

misconduct.

      268.    Charles Strong’s discriminatory conduct creating a hostile environment

was intentional and malicious, making punitive or exemplary damages necessary to

punish McDonald’s and deter it and other companies from like misconduct.

                                 Prayer for Relief

      WHEREFORE, on Count X under Title VII, of the Civil Rights Act of 1964, as

amended, 42 U.S.C. § 2000e et.seq.,. Plaintiff Domineca Neal requests the entry of

judgment against McDonald’s imposing liability for:




                                         85
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 86 of 93 PageID #:204




          A.        Actual and consequential damages, both economic and non-economic,

                    to be proven at trial;

          B.        Punitive damages sufficient to punish McDonald’s and deter it and

                    other companies from like misconduct;

          C.        Costs of suit;

          D.        Attorneys’ fees; and

          E.        Such other relief available under law and deemed just and proper.

                                             Count XI

                  Victoria Guster-Hines’ Claims Against
        McDonald’s for Unlawful Retaliation in Violation of Title VII

      269.     Plaintiff Victoria Guster-Hines re-alleges paragraphs 1-268 as though

set forth herein.

      270.     McDonald’s violated Title VII, without limitation, by retaliating against

Vicki for speaking out on issues of race, protesting racial discrimination against her

and others within McDonald’s, and prosecuting her claims against McDonald’s.

      271.     In violation of Title VII, and without limitation, McDonald’s retaliated

against Vicki under the doctrine of respondeat superior regarding the acts and

omissions of Steven Easterbrook, Chris Kempczinski, and Charles Strong, among

others, as stated in paragraphs above.

      272.     In violation of Title VII, and without limitation, McDonald’s retaliated

against Vicki when she complained that it had discriminated against her by singling

her out for demotion when comparable White executives with less credentials,

experience at McDonald’s and worse performance were not demoted.



                                                86
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 87 of 93 PageID #:205




      273.   In violation of Title VII, and without limitation, Steven Easterbrook,

Chris Kempczinski and Charles Strong specifically retaliated against Vicki for

speaking up for her rights to be treated equally with comparable White executives

and requesting that she be restored to her Vice-President position after the FFR.

      274.   In violation of Title VII, and without limitation, Steven Easterbrook,

Chris Kempczinski, and Charles Strong, among others, retaliated against Vicki when

her counsel notified McDonald’s of the claims. Specifically, in October of 2019, after

being notified of Vicki’s impending claims and during the US Executive Leadership

meeting in Chicago, McDonald’s leadership intentionally excluded Vicki and

Domineca from a MA2C meeting (a group that allowed minority employees to discuss

diversity and inclusion issues); and by this and their other acts and omissions the

Defendants attempted to constructively terminate Vicki.

      275.   The conduct of McDonald’s and the individual Defendants was

intentional and/or in reckless disregard to Vicki’s rights.

      276.   As the direct and proximate result of the Defendants’ violations of Title

VII, Vicki has suffered substantial damages, including, without limitation, actual and

consequential damages for economic loss in amounts proven at trial.

      277.   As the direct and proximate result of the Defendants’ violations of Title

VII, Vicki has also suffered substantial non-economic damages, including, without

limitation, emotional and physical suffering and distress, humiliation, and intangible

injury from the deprivations of civil rights.




                                           87
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 88 of 93 PageID #:206




      278.    The unlawful retaliation by Defendants continued despite Vicki’s

protestations.

      279.    McDonald’s unlawful retaliation was intentional and malicious, making

punitive or exemplary damages necessary to punish McDonald’s and deter it and

other companies from like misconduct.

      280.    Steven Easterbrook’s retaliatory conduct was intentional and malicious,

making punitive or exemplary damages necessary to punish McDonald’s and deter it

and other companies from like misconduct.

      281.    Chris   Kempczinski’s       discriminatory   conduct   creating   a   hostile

environment was intentional and malicious, making punitive or exemplary damages

necessary to punish McDonald’s and deter it and other corporate executives in similar

positions of authority from like misconduct.

      282.    Charles Strong’s discriminatory conduct creating a hostile environment

was intentional and malicious, making punitive or exemplary damages necessary to

punish McDonald’s and deter it and other companies from like misconduct.

                                  Prayer for Relief

      WHEREFORE, on Count XI under Title VII, of the Civil Rights Act of 1964, as

amended, 42 U.S.C. § 2000e et.seq., Plaintiff Victoria Guster-Hines requests the

entry of judgment against McDonald’s imposing liability for:

         A.      Actual and consequential damages, both economic and non-economic,

                 to be proven at trial;

         B.      Punitive damages sufficient to punish McDonald’s and deter it and




                                             88
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 89 of 93 PageID #:207




                  other companies and their controlling executives from like

                  misconduct;

          C.      Costs of suit;

          D.      Attorneys’ fees; and

          E.      Such other relief available under law and deemed just and proper.

                                         Count XII

                   Domineca Neal’s Claims Against McDonald’s
                 for Unlawful Retaliation in Violation of Title VII

      283.     Plaintiff Domineca Neal re-alleges paragraphs 1-282 as though set forth

herein.

      284.     McDonald’s violated Title VII, without limitation, by retaliating against

Domineca for speaking out on issues of race, protesting racial discrimination against

her and others within McDonald’s, and prosecuting her claims against McDonald’s.

      285.     In violation of Title VII, and without limitation, McDonald’s retaliated

against Domineca under the doctrine of respondeat superior regarding the acts and

omissions of Steven Easterbrook, Chris Kempczinski, and Charles Strong, among

others, as stated in paragraphs above.

      286.     In violation of Title VII, and without limitation, McDonald’s retaliated

against Domineca when she complained that it had discriminated against her by

singling her out for demotion when comparable White executives with less

credentials, experience at McDonald’s and worse performance were not demoted.

      287.     In violation of Title VII, and without limitation, Steven Easterbrook,

Chris Kempczinski and Charles Strong specifically retaliated against Vicki for



                                            89
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 90 of 93 PageID #:208




speaking up for her rights to be treated equally with comparable White executives

and requesting that she be restored to her Vice President position after the FFR.

      288.   In violation of Title VII, and without limitation, Steven Easterbrook,

Chris Kempczinski, and Charles Strong, among others, retaliated against Vicki when

her counsel notified McDonald’s of the claims. Specifically, in October of 2019, after

being notified of Domineca’s impending claims and          during the US Executive

Leadership meeting in Chicago, McDonald’s leadership intentionally excluded Vicki

and Domineca from a MA2C meeting (a group that allowed minority employees to

discuss diversity and inclusion issues); and by this and their other acts and omissions

the Defendants attempted to constructively terminate Vicki.

      289.   The conduct of McDonald’s and the individual Defendants was

intentional and/or in reckless disregard to Domineca’s rights.

      290.   As the direct and proximate result of the Defendants’ violations of Title

VII, Domineca has suffered substantial damages, including, without limitation,

actual and consequential damages for economic loss in amounts proven at trial.

      291.   As the direct and proximate result of the Defendants’ violations of Title

VII, Domineca has also suffered substantial non-economic damages, including,

without limitation, emotional and physical suffering and distress, humiliation, and

intangible injury from the deprivations of civil rights.

      292.   The unlawful retaliation by Defendants continued despite Domineca’s

protestations.




                                          90
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 91 of 93 PageID #:209




      293.    McDonald’s unlawful retaliation was intentional and malicious, making

punitive or exemplary damages necessary to punish McDonald’s and deter other

companies from like misconduct.

      294.    Steven Easterbrook’s retaliatory conduct was intentional and malicious,

making punitive or exemplary damages necessary to punish McDonald’s and deter it

and other companies from like misconduct.

      295.    Chris   Kempczinski’s       discriminatory   conduct   creating   a   hostile

environment was intentional and malicious, making punitive or exemplary damages

necessary to punish McDonald’s and deter it and other companies from like

misconduct.

      296.    Charles Strong’s discriminatory conduct creating a hostile environment

was intentional and malicious, making punitive or exemplary damages necessary to

punish McDonald’s and deter it and other companies from like misconduct.

                                  Prayer for Relief

      WHEREFORE, on Count XII under Title VII, of the Civil Rights Act of 1964,

as amended, 42 U.S.C. § 2000e et.seq., Plaintiff Domineca Neal requests the entry of

judgment against McDonald’s imposing liability for:

         A.      Actual and consequential damages, both economic and non-economic,

                 to be proven at trial;

         B.      Punitive damages sufficient to punish McDonald’s and deter it and

                 other companies from like misconduct;

         C.      Costs of suit;



                                             91
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 92 of 93 PageID #:210




         D.      Attorneys’ fees; and

         E.      Such other relief available under law and deemed just and proper.

                            JURY TRIAL DEMANDED

      297.    Plaintiff Victoria Guster-Hines demands trial by jury in open court.

      298.    Plaintiff Domineca Neal demands trial by jury in open court.

January 30, 2020.



                                 Respectfully submitted,

                                 PLAINTIFF VICTORIA GUSTER-HINES
                                 PLAINTIFF DOMINECA NEAL

                                 By:    /s/ Carmen D. Caruso

                                 Carmen D. Caruso (# 6189462)
                                 cdc@cdcaruso.com
                                 CARMEN D. CARUSO LAW FIRM
                                 77 West Washington Street, Suite 1900
                                 Chicago, IL 60602
                                 (312) 626-1160


                                 By:    /s/ Linda C. Chatman

                                 Linda C. Chatman ( #6201236)
                                 lindachatman@chatmanlaw.com
                                 CHATMAN LAW OFFICES, LLC
                                 Two Prudential Plaza
                                 180 N. Stetson Avenue Suite 3500
                                 Chicago, Illinois, 60601




                                          92
  Case: 1:20-cv-00117 Document #: 15 Filed: 01/30/20 Page 93 of 93 PageID #:211




                               Certificate of Service

      I hereby certify that a true and correct copy of the foregoing was filed

electronically on January 30, 2020. Notice of this filing will be sent to the following

parties by operation of the Court’s electronic filing system. Parties may access this

filing through the Court’s system.

      Nigel F. Telman – ntelman@proskauer.com
      Edward C. Young – eyoung@proskauer.com
      PROSKAUER ROSE LLP
      Three First National Plaza
      70 W. Madison, Ste. 3800
      Chicago, IL 60602

      Attorneys for Defendants

                                                     /s/ Carmen D. Caruso




                                          93
